Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 1 of 106 PageID #: 7858




                  Exhibit A
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 2 of 106 PageID #: 7859



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NEW YORK




             -----------------------------X
                                          :
             SARAH H. BLACK, et al.,      :
                                          :          16-CV-1238 (CBA)(ST)
                             Plaintiff,   :
                                          :          August 6, 2019
                                          :
                        V.                :          Brooklyn, New York
                                          :
             ANTHONY DAIN, et al.,        :
                                          :
                             Defendant.   :
             -----------------------------X


                    TRANSCRIPT OF CIVIL CAUSE FOR MOTION HEARING
                        BEFORE THE HONORABLE STEVEN TISCIONE
                           UNITED STATES MAGISTRATE JUDGE

             APPEARANCES:

             For the Plaintiff:               MICHAEL SCHAALMAN, ESQ.
                                              SHARAN ABRAHAM, ESQ.

             For the Defendant:               HARRIS KATZ, ESQ.
                                              ANDREW MANCILLA, ESQ.
                                              ROBERT FANTONE, ESQ.
                                              ALEX RU, ESQ.
                                              ANTHONY DAIN, PRO SE
             Audio Operator:


             Court Transcriber:               ARIA SERVICES, INC.
                                              c/o Elizabeth Barron
                                              102 Sparrow Ridge Road
                                              Carmel, NY 10512
                                              (845) 260-1377



             Proceedings recorded by electronic sound recording,
             transcript produced by transcription service
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 3 of 106 PageID #: 7860
                                                                                2



     1                  THE COURT:     Civil cause for motion hearing,

     2    16-CV-1238, Black, et al. v. Dain, et al.

     3                  Counsel, please state your appearances for

     4    the record.

     5                  MR. SCHAALMAN:       Good afternoon, your Honor.

     6    Michael Schaalman and Sharan Abraham on behalf of the

     7    plaintiffs.

     8                  MR. KATZ:     Good afternoon, your Honor.

     9    Harris Katz from the law firm Winget Spadafora &

    10    Schwartzberg for the defendant Ira Salzman.

    11                  MR. MANCILLA:      Good afternoon, your Honor.

    12    Andrew Mancilla and Robert Fantone for defendants

    13    Cherie Wrigley, Esaun Pinto, and CPI Investigations.

    14                  MR. RU:     Good afternoon, your Honor.          Alex

    15    Ru from Kennedys for defendants Cohenson and Raphan,

    16    P.B.

    17                  THE COURT:     Can I just have the spelling of

    18    your last name?

    19                  MR. RU:     R-u.

    20                  THE COURT:     Thank you.

    21                  MR. DAIN:     Good afternoon, your Honor.

    22    Anthony Dain appearing pro se.

    23                  THE COURT:     All right.      Before I deal with

    24    the privilege motion, let me just turn to the motion to

    25    compel that was filed by defendant Salzman.               It’s just
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 4 of 106 PageID #: 7861
                                                                                3



     1    easier to get that one out of the way first.               As I

     2    understand it, is there a second damage expert report

     3    that’s been provided at this point?

     4                  MR. SCHAALMAN:       Your Honor, what’s been

     5    provided -- and I have a copy to give you.               In looking

     6    at it, it’s about 500 pages worth of backup

     7    information, very detailed information to support the

     8    expert report in terms of the scheduling of 1, 2, 3,

     9    and 4.    There are virtually no additional documents

    10    other than what we already produced back in May and

    11    this last production of these backup charts, which

    12    identify each and every expense of each and every law

    13    firm for each and every trust (ui).             That’s the core of

    14    our damages case and that has been produced as of July

    15    31 st (ui).

    16                  THE COURT:     And that’s in addition to the

    17    expert reports.

    18                  MR. SCHAALMAN:       Yes.

    19                  THE COURT:     That’s kind of a supplement to

    20    the expert report.

    21                  MR. SCHAALMAN:       Yes, it would be (ui)

    22    supplement (ui).

    23                  THE COURT:     Okay.    Explain to me why that’s

    24    not sufficient to answer your questions.

    25                  MR. KATZ:     Your Honor, the problem with the
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 5 of 106 PageID #: 7862
                                                                                4



     1    documents that they’ve provided previously and the ones

     2    they’ve provided on the eve of their deadline to oppose

     3    the motion is, they don’t answer all of the questions

     4    that were in our supplemental interrogatories, which

     5    they previously agreed to answer.            In particular, these

     6    spreadsheets and the numbers on these documents don’t

     7    tell us in all instances where the source of the

     8    payments came from.        That’s important because Judge

     9    Amon has already dismissed claims that relate to

    10    Bernard Black personally.          So depending on the source

    11    of the payments --

    12                  THE COURT:     In other words, there would only

    13    be damages if they were paid by the trust.

    14                  MR. KATZ:     Yeah, I mean, potential damages,

    15    you know.     We deny that but --

    16                  THE COURT:     Agreed.

    17                  MR. KATZ:     But in addition to that, what

    18    they agreed to provide was --

    19                  THE COURT:     I thought their interrogatory

    20    response said that all of these expenses were paid by

    21    the trust.     I mean, you can certainly disagree with

    22    that as a factual matter but if I remember correctly,

    23    their supplemental response said that all of those

    24    expenses were paid and they list out which trusts.

    25    Isn’t that in the schedules?
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 6 of 106 PageID #: 7863
                                                                                5



     1                  MR. KATZ:     Your Honor, I don’t believe the

     2    information they provided indicates that the trusts

     3    paid these expenses.        They’ve claimed, even on the

     4    documents that we have here, that some of these

     5    payments were made through purported loans.               We believe

     6    they were collusive loans that aren’t enforceable, but

     7    they weren’t necessarily paid through the trust’s

     8    money, so that’s one of the issues.

     9                  The other issue, if you look at the -- their

    10    purported accounting expert report, the accountant says

    11    they relied on information that Mr. Black provided to

    12    them, information we don’t have.            So the

    13    interrogatories --

    14                  THE COURT:     Or you may have.        You don’t know

    15    what the information is.

    16                  MR. KATZ:     Certainly the information we

    17    sought in the interrogatories was that very

    18    information.      The purported basis -- so in other words,

    19    what we were asking for -- if you have an invoice that

    20    you’re claiming as damages, what’s the Bates stamp

    21    number of it, what’s the source of payment for that

    22    invoice, what was the purpose of the funds, okay?

    23    That’s important in terms of what they’re claiming is

    24    damages, and why is it purportedly recoverable against

    25    the trust?
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 7 of 106 PageID #: 7864
                                                                                6



     1                  They’re actually claiming that the trusts

     2    owe this money.       That’s their claim.        They’re not

     3    saying that the trust paid these funds -- I mean, in

     4    some instances, they might be claiming that.               But with

     5    respect to money that they claim they’ve incurred on

     6    their side, they’re claiming they’ve spent monies that

     7    they’re trying to have the trusts now repay to them, so

     8    it’s their case.       We are entitled to information to

     9    challenge all of their damages, and they can’t hide

    10    behind a report that says Bernard Black has provided

    11    all of this information.

    12                  We’re seeking the information

    13    interrogatories, they agreed to provide it, and then

    14    they decide it’s too much work so we’re not going to

    15    provide it and we’ll just give you a spreadsheet on the

    16    eve of opposing my motion.          They didn’t even

    17    voluntarily give us this document.            So I think they’ve

    18    already agreed to provide it, it’s their case, and they

    19    can provide it.       They’re not saying they can’t provide

    20    each invoice, tell me the Bates stamp number, the

    21    source of the payment.

    22                  If it came from Bernard Black’s personal

    23    bank account, I’d like to know that.             If it came from

    24    the estate, I want to know that.            What was it used for?

    25    What was the exact purpose of this purported money and
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 8 of 106 PageID #: 7865
                                                                                  7



     1    legal expense and why it is purportedly recoverable

     2    against the trusts or any defendant in this action?                 I

     3    think it’s an appropriate request given this case.

     4                  THE COURT:     That’s more of a legal theory

     5    than -- I understand the first two parts but the last

     6    part is more of a legal theory.

     7                  MR. KATZ:     The last part is more of a

     8    contention-type interrogatory.           But, again, they agreed

     9    in the joint report -- I made this motion before.                 They

    10    agree -- this is on their letterhead, paragraph 3 in

    11    the joint report.       They agree to provide answers to all

    12    sub-parts of the interrogatories.            Why am I -- I’m back

    13    here again making the same arguments that they’ve

    14    already agreed to answer.

    15                  THE COURT:     Okay.    Why haven’t you provided

    16    that additional information?

    17                  MR. SCHAALMAN:       Your Honor, we have and that

    18    is contained in these documents that we now have

    19    produced.     In other words, the theory of damages is

    20    that these funds were paid on behalf of the trusts and

    21    the monies are going back to the trusts, not to the

    22    individual, not to Mr. Black, not to any other trustee.

    23    They’re going into the trusts because these are now an

    24    obligation of the trust.         We have listed by every law

    25    firm, we have provided every law firm’s bills, and we
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 9 of 106 PageID #: 7866
                                                                                8



     1    have provided -- the source of all these payments are

     2    in those documents.        We provided it transaction by

     3    transaction.      They know the purpose of each of those

     4    payments because they have the invoices by the law

     5    firms.     This particular chart in the supplemental

     6    information is law firm by law firm, all of the

     7    obligations that have been paid to the law firms by the

     8    (ui) trusts, and it gives the source of where these

     9    funds came from, whether they came from loans or they

    10    came from -- and which accounts they were paid from.

    11                  THE COURT:     And did you provide all the loan

    12    information?

    13                  MR. SCHAALMAN:       Yes.

    14                  THE COURT:     In this, or is that previously?

    15                  MR. SCHAALMAN:       Previously.     In addition, I

    16    think in fairness, they made an interrogatory which is

    17    focused on the allegations in the complaint.               The

    18    allegations in the complaint certainly are the core and

    19    they’re supposed to inform you as to the basis of the

    20    damages.     But when you get to presenting your damages

    21    through an expert, their presentation will not be

    22    exactly as necessarily explained in allegation in the

    23    paragraph (ui).       And they asked us and we agreed to

    24    supplement our responses, to provide answers to all

    25    sub-parts of the interrogatories, including but not
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 10 of 106 PageID #:
                                    7867
                                                                              9



    1   limited to each loan, expense, and/or transaction (ui)

    2   damages of this action, identifying each document

    3   associated with the loans and with each of the

    4   transactions, and that we believe we have provided.

    5                 I guess the last thing I would say is,

    6   there’s going to be a deposition also of an expert,

    7   where they now can spend as much time getting the

   8    specificity that they think they may need in addition.

    9   When they take that expert’s deposition, they will be

  10    armed with this particular document.

  11                  THE COURT:     So these are the underlying, I

  12    guess -- who created these?

  13                  MR. SCHAALMAN:       These were also created by

  14    the expert, and that’s why we waited to get these

  15    documents until we knew we had them from the expert.

  16    I’ll walk you through any questions you might have on

  17    (ui).    That’s a lot to digest and it’s very specific.

  18                  THE COURT:     Have you gone through these

  19    documents yet?

  20                  MR. KATZ:     I went through them, not in

  21    complete detail because they were recently provided and

  22    we’ve had depositions on this case since then.                I’ll

  23    tell you, there’s not information, for example, of what

  24    account -- if it says Mr. Black paid $10,000 or

  25    $12,000, I don’t see an account number or what account
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 11 of 106 PageID #:
                                    7868
                                                                             10



    1   it came from or whether it was his personal account or

    2   an estate account or something like that.              So the

   3    information is very limited.

    4                 THE COURT:     In some of these, they say, Mr.

   5    Black’s Chase account --

   6                  MR. KATZ:     Okay, some of them.

   7                  THE COURT:     -- Mr. Black’s U.S. bank.

    8                 MR. KATZ:     If you look at -- there aren’t

   9    page numbers on this but --

  10                  MR. SCHAALMAN:       There are at the top.         Each

  11    one says 104, 105 --

  12                  MR. KATZ:     Right, but I mean, if I’m

  13    pointing to something in the middle of the document --

  14    I’m looking on a page that says 1 of 5 for -- what is

  15    this, Arden Besunder (ph), for example.              There are

  16    payments here where it will say, invoice unknown.

  17    There might be check numbers but I don’t know which

  18    account that came from.         I don’t have that -- all of

  19    that information.       Why should I have to go look through

  20    all of the legal invoices to determine what these

  21    monies were used for?

  22                  For example, if $600,000 that they’re

  23    claiming as damages was used based on invoices that are

  24    somewhere in their production that relate to monies

  25    that Bernard Black used to defend himself on the civil
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 12 of 106 PageID #:
                                    7869
                                                                             11



    1   theft claim that he lost, they should identify those

    2   for me so that I know, here are monies Bernard Black

    3   paid to defend himself on a civil theft claim that he

    4   lost.    What they’re saying is, I have to go through all

    5   of the invoices they produced and try to use this

    6   document to figure out really what portions of these

    7   monies were used for things like that, and I think

    8   that’s their responsibility and that’s why I served the

    9   interrogatories to begin with.

  10                  I mean, this provides some additional

  11    information but it does not answer the interrogatories

  12    in full by any means that I propounded.              Again, this

  13    information is coming from their expert.              I served

  14    interrogatories that are supposed to be responded to on

  15    behalf of his clients.         This is just a document --

  16                  THE COURT:     Yeah, but when you’re asking for

  17    information on damages --

  18                  MR. KATZ:     Well, a lot of this --

  19                  THE COURT:     Depending on how it is, the

  20    expert might be the more intelligent person to give you

  21    the answer.

  22                  MR. KATZ:     Well, the problem is the expert

  23    is relying on factual information that Bernard Black

  24    has purportedly provided to them.            That’s the problem.

  25    The expert -- they don’t have personal knowledge as to
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 13 of 106 PageID #:
                                    7870
                                                                             12



    1   what exactly these funds were used for or how Mr. Black

   2    wants to allocate the funds.

    3                 THE COURT:     Okay, but, again, you can

   4    dispute any of these factual things.

    5                 MR. KATZ:     But I don’t even have the factual

    6   information to dispute.         That’s the problem.        And I

    7   shouldn’t have to go through every invoice and try to

    8   match it up with the spreadsheet to try and figure out

    9   what monies were used to defend a civil theft claim

  10    that he lost and an appeal that he lost, and actions he

  11    took against Joanne Black that were unsuccessful.                  They

  12    should identify -- we used this money on Bernard

  13    Black’s civil theft claim, okay, here’s the invoices

  14    for that, okay?       And then if they use invoices for

  15    other things, they can list that out invoice by

  16    invoice.     I don’t see why that’s unreasonable to ask.

  17    What they’re trying to do is make a very vague and

  18    unintelligible set of documents that are very hard for

  19    us to determine what exactly they’re claiming.                That’s,

  20    in my view --

  21                  THE COURT:     Doesn’t this first page show --

  22                  MR. KATZ:     So these are collective figures.

  23                  THE COURT:     Okay.

  24                  MR. KATZ:     This just shows me there could

  25    have been -- I don’t know how many invoices -- the SNT
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 14 of 106 PageID #:
                                    7871
                                                                             13



    1   here, what does that mean?          He’s got a number of

    2   $523,067.00.      Where does that come from?          It’s very

    3   confusing and what I’m asking them to do is certainly

   4    possible to do.

   5                  THE COURT:     So how are these separated out?

    6   You’ve got the collective figures here so at some

    7   point, the expert must have separated out which

   8    invoices go with which transactions.

   9                  MR. SCHAALMAN:       Yes.

  10                  THE COURT:     Is that --

  11                  MR. SCHAALMAN:       That’s in what you’re

  12    looking at, your Honor.         If you wanted to take a page

  13    -- I’m looking at (ui) scroll back on to that --

  14                  UNIDENTIFIED SPEAKER:         Judge, I don’t want

  15    to interrupt but Tony Dain just let me know that he got

  16    disconnected.      Sorry.

  17                  THE COURT:     Here, let me --

  18                  UNIDENTIFIED SPEAKER:         I wrote his number

  19    down.

  20                  THE COURT:     Is it (619) --

  21                  UNIDENTIFIED SPEAKER:         Yeah, 818 --

  22                  (The Court is calling Mr. Dain.)

  23                  MR. DAIN:     Good afternoon.       Sorry, I got

  24    disconnected.

  25                  THE COURT:     Sorry about that.
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 15 of 106 PageID #:
                                    7872
                                                                             14



    1                 MR. DAIN:     I’ll put it on mute again, thank

   2    you.

   3                  THE COURT:     Okay.

    4                 MR. SCHAALMAN:       I guess what I’m saying,

    5   your Honor, is the first page of this document, which

    6   is basically the general schedule which comes from the

    7   expert report, all of the documents that follow support

    8   the detail for each one of those columns by legal

   9    vendor.

  10                  THE COURT:     Okay, but --

  11                  MR. SCHAALMAN:       So if you look at -- I’m

  12    sorry, I didn’t mean to --

  13                  THE COURT:     No, that’s all right.

  14                  MR. SCHAALMAN:       So if you look at the next

  15    page, this is from Ms. Abraham.           She’s the next --

  16    alphabetically, she’s the first legal vendor.                So it

  17    gives the date of the invoice, the amount of the

  18    invoice, the date paid by Mr. Black, the amount paid by

  19    Mr. Black, the check number for that payment, and

  20    that’s done for each and every invoice for each lawyer.

  21                  THE COURT:     But not which case or what it

  22    was used for.      The only way to determine that would be

  23    to go back to the actual invoice and figure it out.                  In

  24    other words, you or the expert divided this up by legal

  25    representative as opposed to say dividing it up by
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 16 of 106 PageID #:
                                    7873
                                                                             15



   1    money spent on particular cases.

    2                 MR. SCHAALMAN:        First of all, the invoices

   3    themselves indicate it on the invoice.

   4                  THE COURT:     Yes.

   5                  MR. SCHAALMAN:        Which case the --

    6                 THE COURT:     What I’m saying is, the only way

    7   to actually separate it out would be to actually go in

   8    and look up each individual invoice.

    9                 MR. SCHAALMAN:        Yes, the invoices are the

  10    places where this is specifically listed, that’s

  11    correct, and I think that’s as easily available to the

  12    defendants as it would be to the plaintiffs.               I don’t

  13    believe we have to present it in a separate chart or

  14    add to the chart for that.           What we’ve done is actually

  15    done a lot of the work for them by indicating to which

  16    -- if you look at the summary page, it certainly talks

  17    about for example the Dain case.            It’s on the first

  18    page.    That’s all the attorneys’ fees by loan and by

  19    payments, by spending.

  20                  And the Wrigley Pinto (ph) case, which is

  21    (ui) is also listed on that.           So it would not be hard

  22    at all to go to the 7,000 pages of invoices which we

  23    provided and look to see what was actually being spent

  24    by which law firm on each case.           I frankly think the

  25    invoices themselves probably would have been enough to
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 17 of 106 PageID #:
                                    7874
                                                                             16



    1   answer the interrogatories.          We state the purpose of

    2   the legal fees, who’s performing the legal (ui), which

    3   case the legal fees are for, and how much the legal

    4   fees are.     I’d also like to just add that there are no

    5   efforts -- I think Mr. Katz knows this -- to collect

    6   any of the legal fees with regard to the (ui) civil

   7    theft case.      That’s not part of this case.

    8                 MR. KATZ:     I don’t know that.        I mean, I

    9   don’t have enough information to confirm that.                So

  10    you’re saying where it says SNT including Colorado

  11    appeal, and it’s not a number of $523,067.00, you’re

  12    representing that includes no monies whatsoever that

  13    were either spent on Bernard Black’s defense of the

  14    civil theft claim or any of the appeals associated with

  15    that?    Are you representing that?

  16                  MR. SCHAALMAN:       My understanding is that it

  17    had nothing to do specifically with the civil theft

  18    case or other appeals to Colorado, but I would have to

  19    double-check.

  20                  THE COURT:     What does SNT stand for?

  21                  MR. KATZ:     Exactly.

  22                  MR. SCHAALMAN:       Supplemental needs trust.

  23    The beneficiaries of that issue trust and the

  24    supplemental needs trust, trustees basically --

  25    trustees are not involved in this case.              The
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 18 of 106 PageID #:
                                    7875
                                                                             17



    1   beneficiaries, contingent beneficiaries of the SNT are

   2    involved in this case.

    3                 THE COURT:     It seems like all the

    4   information is there.        It might not be in the format

   5    that you want it.

    6                 MR. KATZ:     Your Honor, plaintiffs’ counsel

    7   couldn’t even just confirm whether or not the $523,000

    8   figure includes the amounts that were incurred to

    9   defend Bernard Black on the civil theft claim.                I think

  10    that shows you how confusing the information is in the

  11    format they provided it.         I mean, in order --

  12                  THE COURT:     Well --

  13                  MR. KATZ:     In order for us to try to figure

  14    out exactly what they’ve done here, we would have to

  15    spend countless hours reviewing the 7,000 pages and try

  16    to formulate our own, you know, guesswork as to what

  17    they’ve done.      Their expert say this, your Honor, in

  18    their report:      They said, “We relied for this

  19    allocation” -- and they’re talking about the report

  20    itself -- “on a combination of information contained in

  21    the litigation bills themselves, allocation information

  22    provided by counsel at our and Mr. Black’s request, and

  23    Mr. Black’s own allocations.”

  24                  So their analysis is in part based on

  25    information that counsel and Mr. Black provided the
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 19 of 106 PageID #:
                                    7876
                                                                             18



    1   expert.     We don’t have that information.           So it’s very

   2    difficult for us to evaluate the --

   3                  THE COURT:     What does that mean?

   4                  MR. KATZ:     It means --

    5                 THE COURT:     Most experts’ opinions are based

    6   on information provided by people.            When you say the

    7   allocation -- I mean I guess I don’t understand what

    8   that means so maybe a clarification needs to be asked

   9    to the expert as to what exactly that means.

  10                  MR. SCHAALMAN:       In fact, Mr. Black is being

  11    deposed tomorrow, and I’m assuming -- I’m quite certain

  12    that a lot of these damage questions will be asked of

  13    him by Mr. Katz.       I would assume he can explain better

  14    than I can the issue of allocations.             I don’t

  15    necessarily agree that the allocations amount to a

  16    document.

  17                  THE COURT:     Does that mean allocation of a

  18    particular expense to a particular category?               What does

  19    that mean exactly?

  20                  MR. SCHAALMAN:       I believe what was attempted

  21    to be done here was to allocate, first and foremost,

  22    whether the expense was an expense of the SNT, the

  23    supplemental needs trust, or (ui).            That’s the last

  24    column here (ui).       I’m quite certain that was the input

  25    that Mr. Black provided, which trust (ui).               The expert
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 20 of 106 PageID #:
                                    7877
                                                                             19



   1    I don’t think had that information.

   2                  THE COURT:     Fair.

    3                 MR. KATZ:     And that’s part of the

    4   information we’ve asked for in the interrogatories, why

    5   they’re claiming that these expenses should be paid by

    6   the trusts, which is what these allocations purport to

   7    represent.

   8                  THE COURT:     I see, so --

   9                  MR. KATZ:     And how would I know that?

  10                  THE COURT:     I mean, I think you’ve got to

  11    ask Mr. Black.

  12                  MR. KATZ:     I mean, your Honor, we can ask

  13    Mr. Black but to go through this document -- they said

  14    it’s a 500-page document.          I didn’t count the pages.          I

  15    mean, I don’t even know if I’d get through this in

  16    seven hours.      I think Mr. Black’s deposition is going

  17    to have to be longer than seven hours just given all of

  18    the parties here.       Again, I think the plaintiffs are

  19    pursuing this case and they should be required to

  20    provide us with this information so that we can contest

  21    it.   I don’t think we should have to spend our seven

  22    hours --

  23                  THE COURT:     I think that what you’re asking

  24    for is more of a legal theory.           Why are they saying

  25    that these particular expenses should be paid for the
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 21 of 106 PageID #:
                                    7878
                                                                             20



   1    issues trust or the SNT trust?

    2                 MR. KATZ:     Part of it is just asking factual

    3   information, where the money came from, what it was

    4   used for, because that issue of what it was used for --

    5   for example, the Denver probate court determined that

    6   Mr. Black can’t seen certain reimbursement for

    7   expenses.     So depending on exactly what certain funds

    8   were used for, they’re just out.            I mean, he can’t

    9   possibly seek anything relating to that.              Judge Amon

  10    has already ruled that if they’re expenses that Mr.

  11    Black has incurred, they’re out of the case.               So

  12    without detailed information about exactly where the

  13    money came from, what it specifically was used for,

  14    it’s prejudicing our ability --

  15                  THE COURT:     I think -- I think the

  16    information is all there, it’s just not all in one

  17    place.    In other words, this lists where the money came

  18    from.    The invoice should list what it was for.

  19                  MR. KATZ:     I mean, your Honor, I think the

  20    problem is, in order for us to even go down that road,

  21    that requires the defendants to review all 7,000 pages

  22    of invoices and try to extrapolate information from

  23    that and compare it to this document, which I think is

  24    a complete burden on defendants.            Besides time and

  25    money, it would be more appropriate for the plaintiffs
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 22 of 106 PageID #:
                                    7879
                                                                             21



    1   who are pursuing this case to have to do that.                I think

    2   this is purposely being provided in a way that it’s

    3   difficult to extrapolate the information to contest

   4    this document.

    5                 MR. SCHAALMAN:       I believe that under the

    6   rules, we could have answered these interrogatories

    7   simply with documents if the documents actually were

   8    (ui) to the questions he asked in the interrogatories.

    9   Certainly the legal invoices are in and of themselves

  10    answering many of the interrogatory questions.

  11                  THE COURT:     It’s complicated, which is the

  12    whole reason why they had an expert go through all of

  13    this stuff and come up with a report.

  14                  MR. KATZ:     But the expert is not providing

  15    any information about what -- how the allocations work

  16    or what money relates to the civil theft claim versus

  17    not relates to that.        The expert is not doing anything

  18    of that nature.       That’s why plaintiffs’ counsel can’t

  19    even confirm right here whether the $523,067 includes

  20    any of that.      I mean, that’s the problem.          There’s

  21    factual information that’s not in here that is

  22    important for us to have to defend the claim.

  23                  MR. SCHAALMAN:       All of that information is

  24    in the invoices.       The invoices indicate the kind of

  25    work that was done in the case and that the work was
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 23 of 106 PageID #:
                                    7880
                                                                             22



   1    done (ui).

   2                  THE COURT:     Have you looked at the invoices?

   3    Do they have that information?

    4                 MR. KATZ:     Some of the invoices are

    5   partially redacted.        I have not looked at every single

    6   invoice so I can’t represent with specificity what’s on

   7    each one of them.

    8                 THE COURT:     Because, look, the way you

    9   phrased your question, I think they provided you with

  10    the information.       It might not be in the format you

  11    want it but it’s there.         If you have more specific

  12    questions you want to ask, like for example, you can

  13    ask, are any of these expenses from the civil theft

  14    suit?    They will have to tell you if it is or not.

  15                  MR. KATZ:     I don’t --

  16                  THE COURT:     I mean, there are certain

  17    categories of damages that you think should be excluded

  18    because of that reason.

  19                  MR. KATZ:     I don’t think the legal invoices

  20    provide the information precisely as to what accounts

  21    all the monies came from and whether they were paid

  22    from personal accounts as opposed to some kind of other

  23    account.     I don’t think that -- that information, I

  24    don’t believe --

  25                  THE COURT:     I thought that’s the information
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 24 of 106 PageID #:
                                    7881
                                                                             23



    1   that’s on this.       It says where the money is coming

   2    from.

   3                  MR. KATZ:     I mean, it just --

    4                 THE COURT:     Whether it’s from Bernard

    5   Black’s -- like the money is coming from, you know,

    6   which loan it’s coming from or if it’s coming from

   7    Bernard Black’s Chase account or Bernard Black’s --

    8                 MR. KATZ:     I guess I would just ask for a

    9   representation from counsel then.            If it says on here,

  10    date paid per Mr. Black, and it has a check number, can

  11    you represent that that’s his personal account?

  12                  MR. SCHAALMAN:       I can certainly represent

  13    that he paid it.       I can’t tell you as I’m standing here

  14    now which account it was but I think that’s a fair and

  15    easy question for you to ask Mr. Black tomorrow.

  16                  MR. KATZ:     So I have to ask him for every

  17    single check that’s listed here, what account that came

  18    from tomorrow?

  19                  MR. SCHAALMAN:       I suspect if you asked him

  20    the sources of the monies that he used to pay these

  21    legal bills, you’ll find he will identify the account

  22    or accounts if there are several.            We have the check

  23    numbers even in here.        I’m sure he’ll be able to let

  24    you know which accounts he uses.

  25                  MR. KATZ:     Did you produce the checks?
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 25 of 106 PageID #:
                                    7882
                                                                             24



    1                 MR. SCHAALMAN:       I don’t believe we produced

   2    the checks.

    3                 MR. KATZ:     We requested all documentation

    4   relating to the alleged damages, so why haven’t those

   5    been provided?

    6                 MR. SCHAALMAN:       I think we provided

    7   sufficient answers to your interrogatories and provided

    8   sufficient documentation to answer all the

   9    interrogatory questions.

  10                  MR. KATZ:     I mean, I don’t think they’ve

  11    been answered.      I think what you’re saying is, I can

  12    question Mr. Black and try to obtain additional --

  13                  MR. SCHAALMAN:       That’s not what I’m saying,

  14    that’s not what I’m saying.

  15                  MR. KATZ:     I think the checks should have

  16    been provided already and if they haven’t been,

  17    definitely should be produced, at a minimum.               I mean,

  18    they’re alleging more than -- they’re alleging over

  19    four million dollars in this case.            I don’t think

  20    it’s --

  21                  THE COURT:     The checks are certainly

  22    evidence.     I mean, if these are monies that were paid

  23    by check and you’re alleging that they need to be

  24    reimbursed as damages, then I do think the checks are

  25    relevant documents to your damage claim and should have
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 26 of 106 PageID #:
                                    7883
                                                                             25



   1    been produced.

    2                 MR. SCHAALMAN:       If that’s the Court’s

   3    decision, we’ll do it.

    4                 MR. KATZ:     Your Honor, there are also

    5   instances where, instead of a check, they paid by wire,

    6   and there’s just no -- there’s no designated account

    7   number, so I’m not even sure how we would be able to

    8   identify the source of those funds.             I guess to the

    9   extent that there’s wire information, I would request

  10    that that be provided as well.

  11                  THE COURT:     I assume the bank has records of

  12    wire transfers the same way they have records of

  13    checks.

  14                  MR. SCHAALMAN:       I would assume so, your

  15    Honor.

  16                  THE COURT:     I mean, it doesn’t list the

  17    account numbers but I think it does identify the

  18    account, and you can certainly ask Mr. Black, what’s

  19    your Chase bank account number, and you can get those

  20    records.

  21                  MR. KATZ:     But they don’t all say Chase

  22    like --

  23                  THE COURT:     No, but --

  24                  MR. KATZ:     Some of them just say, paid by

  25    Mr. Black, and then it has a check number.               I mean,
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 27 of 106 PageID #:
                                    7884
                                                                             26



    1   yeah, sure, I can ask him tomorrow and he might say, I

    2   don’t know.      I mean, either way, I think we are

   3    entitled to the checks.

   4                  THE COURT:     You’re going to get the checks.

   5                  MR. KATZ:     Okay, all right.

    6                 THE COURT:     I’ve already said that they’ve

   7    got to produce the checks.

   8                  MR. KATZ:     Thank you, your Honor.

    9                 THE COURT:     And to the extent you have wire

  10    documents, you need to turn them over.

  11                  MR. SCHAALMAN:       Yes, sir.

  12                  THE COURT:     Look, I think the information is

  13    all there.     It might not be sufficient for them to

  14    prove damages and you can certainly argue that it’s

  15    not.   And if there are clarifying questions you want to

  16    ask about any of this, you can ask Mr. Black or you

  17    could ask the expert, but I think all of the

  18    information that you need is contained in what’s been

  19    turned over.      If there’s additional clarification you

  20    need, you can certainly ask those questions.               But I do

  21    think they get the checks and the wire transfer

  22    documents.

  23                  MR. KATZ:     Thank you, your Honor.

  24                  THE COURT:     So we’re dealing with the

  25    privileged documents.        I guess there are different
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 28 of 106 PageID #:
                                    7885
                                                                             27



    1   categories of issues here.          There are some where there

    2   are clearly privilege logs provided and you’re

    3   essentially claiming that the documents were improperly

   4    withheld because they were over --

   5                  MS. ABRAHAM:      Yes.

    6                 THE COURT:     -- you know, the assertion of

    7   privilege was over-broad.          There are other instances

   8    where you’re claiming no documents or log was provided.

    9   But clearly, there were -- the allegation is that there

  10    were documents that should have been provided or a log

  11    should have been provided, so let’s deal with that

  12    second category first.         In particular, I think your

  13    suggestion that Mr. Dain should have produced documents

  14    or at least a log for stuff that was being withheld as

  15    privileged --

  16                  MS. ABRAHAM:      Mr. Dain did produce some

  17    documents.     He produced roughly 113 pages of documents.

  18    But as both codefendants’ privilege logs reveal, he was

  19    part of hundreds or thousands of communications that

  20    were responsive to plaintiffs’ requests, as well as in

  21    another proceeding, his firm produced a privilege log

  22    of his emails and his communications, which revealed

  23    additional communications that were not produced and

  24    not logged, that were directly responsive to

  25    plaintiffs’ requests just on their face.              We don’t know
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 29 of 106 PageID #:
                                    7886
                                                                             28



    1   how many more logged entries were responsive that just

   2    don’t have enough detail to tell us.

   3                  THE COURT:     Okay.

    4                 MS. ABRAHAM:      Additionally, Ms. Wrigley has

    5   produced no documents at all and no privilege log, and

    6   she as well appears on hundreds or thousands of

    7   communications in the codefendants’ privilege logs, and

    8   there has been no explanation for why she has no

   9    documents.

  10                  MR. MANCILLA:      There is nothing responsive.

  11    Can you point to one entry on the privilege log, one

  12    out of the thousand, that’s responsive to the requests

  13    in this case, the first set of requests?

  14                  MS. ABRAHAM:      Yeah, I can -- I don’t have

  15    the privilege logs with me right now but --

  16                  MR. MANCILLA:      Your requests were very

  17    tailored, very tailored, very specific.

  18                  THE COURT:     That’s why I asked you, because

  19    the defendants are saying they didn’t withhold anything

  20    for privilege.

  21                  MR. MANCILLA:      We didn’t.      I think we

  22    attached as an exhibit to our response -- there were

  23    six requests -- again, we’re talking about the first

  24    set -- that were specifically tailored mostly to

  25    inquiries regarding an investigation of Esaun Pinto.
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 30 of 106 PageID #:
                                    7887
                                                                             29



   1    She doesn’t have any of that.

    2                 MS. ABRAHAM:      Our requests to defendants

    3   were somewhat redundant from defendant to defendant,

    4   and her codefendants thought that all these other

    5   documents were responsive and put these documents on

    6   their privilege logs.

   7                  MR. DAIN:     Your Honor --

    8                 THE COURT:     That doesn’t make them right.

    9                 MR. DAIN:     Your Honor, plaintiffs just state

  10    in a vacuum that there are thousands of documents

  11    responsive but we provided the requests.              In fact, I

  12    provided the requests and the subpoena that was to my

  13    firm, and they’re miles apart.           Their requests were

  14    very specific and use very loaded terms.              And as

  15    counsel just said, for instance, all documents that

  16    evidence your investigation of the theft or whatever,

  17    of the taking of monies from the supplemental needs

  18    trust by Ms. Wrigley and Mr. Pinto.             One, there weren’t

  19    any monies taken.       Two, there was no investigation

  20    conducted, so I have no documents.            There’s nothing to

  21    withhold, there’s nothing to produce.

  22                  Most of them -- there were only I think in

  23    ours -- I don’t have them right in front of me but,

  24    again, most of them, there were no documents that were

  25    responsive.      But ones where there were documents
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 31 of 106 PageID #:
                                    7888
                                                                             30



    1   responsive, we provided them.           There was nothing

    2   privileged, nothing to withhold.            So they just keep

    3   making these bold statements that these documents

    4   should be responsive, and they use as an example the

    5   subpoena to Procopio, which if you go through those

    6   requests, they’re voluminous and they’re incredibly

    7   broad, so you’re going to have a different response to

    8   that subpoena, the firm is, than I had to their

    9   requests, and that’s why he provided those, but they

  10    have no specificity.        The only examples they provided,

  11    the documents were not responsive to their requests,

  12    and they were both post-litigation by a year and a half

  13    or two years.      So we’ve given them everything that was

  14    in the requests, we withheld nothing.

  15                  THE COURT:     Okay.

  16                  MR. KATZ:     Your Honor, I recall -- the

  17    requests to Salzman were different.             They asked for

  18    communications, specifically requested communications

  19    with various people.

  20                  THE COURT:     Yeah.

  21                  MR. KATZ:     So that’s why we produced

  22    documents but we also produced privilege logs.                I don’t

  23    recall with specificity what was requested from other

  24    defendants but I remember them not being the same.

  25                  THE COURT:     The ones to Mr. Dain at least
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 32 of 106 PageID #:
                                    7889
                                                                             31



   1    are highly specific.

    2                 MS. ABRAHAM:      And plaintiffs are not

    3   claiming that t he entire 7,000-plus-entry privilege

    4   log from Procopio was responsive to plaintiffs’

    5   requests.     But there are certain entries that, as I

    6   said, on their face are responsive, and there are other

    7   entries that likely are responsive if more information

   8    were provided.

   9                  MR. MANCILLA:      I doubt that.

  10                  MR. DAIN:     But, your Honor, one, they didn’t

  11    state which -- they give you no examples so there’s

  12    nothing for me to respond to and say --

  13                  THE COURT:     There’s no way for me to

  14    actually make any decision based on that argument on

  15    either side because I’m not reading through 7,000

  16    emails.     So if there’s a specific document you think

  17    should have been provided and they haven’t provided it,

  18    tell me what it is.

  19                  MS. ABRAHAM:      We did give examples in our

  20    motion.     Mr. Dain has several communications with Chase

  21    that are in the Procopio privilege log and we did

  22    specifically ask for those in the document requests.

  23                  MR. DAIN:     Your Honor, I explained that they

  24    asked for -- you did mention that they were very

  25    specific.     They asked for all documents I produced to
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 33 of 106 PageID #:
                                    7890
                                                                             32



    1   Chase.    The one example they gave was a letter that

    2   Chase sent to Mr. Schaalman and to my counsel in

    3   Chicago, so it was from Chase.           There was no need for

    4   me to produce that back; they already have it.                There

    5   was nothing privileged about it so it wouldn’t have

   6    been on a privilege log, and it was post-litigation.

    7   It was discussing a FIMRA (ph) arbitration award that

    8   happened a year and a half after they instituted the

    9   lawsuit and is unrelated.

  10                  So yeah, of course, you can’t go through all

  11    7,000 but that’s in another privilege log anyway.                 Your

  12    Honor, I can tell why you’re saying they’re specific.

  13    If you go through the requests, they are very specific

  14    so are there hundreds, thousands?            No, there aren’t

  15    even tens or one.       I went through it again just in case

  16    and there’s nothing more I can produce.

  17                  THE COURT:     That’s not a good example for

  18    you.

  19                  MS. ABRAHAM:      As we also noted in our

  20    motion, in that privilege log, there’s an identical --

  21    in all 7,000-plus entries has an identical description.

  22    So as I said, there are several more entries that, if

  23    actual information were provided as opposed to the

  24    boiler plate privilege claims and boiler plate

  25    explanation of what the document is, it would give us
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 34 of 106 PageID #:
                                    7891
                                                                             33



    1   more information to know what other documents are

   2    responsive to our requests.

    3                 MR. DAIN:     That is in a privilege log in

    4   another case and I had provided the example where

    5   they’re going back and forth.           Counsel for Procopio

    6   amended his privilege log per their discussions and

    7   sent a letter back explaining why their privilege log

    8   is complete.      That happens in the normal course and

    9   it’s the appropriate thing to do.            But, your Honor, you

  10    can’t in this case address what they haven’t done in

  11    the other case, which is -- well, hopefully, they have

  12    by now -- complete their meet and confer and their

  13    attempt to resolve any issues they have over that

  14    privilege log.      That’s not in this case.          The question

  15    is just, should we have provided a privilege log

  16    because we withheld documents.           We did not.      Should

  17    there be more documents we should have produced, there

  18    are not.

  19                  MS. ABRAHAM:      And there are -- Mr. Dain said

  20    that the document we identified in our motion was an

  21    email to him.      There are in his privilege log

  22    additional entries from him to Chase, so it’s not --

  23                  THE COURT:     Yeah, but that’s not what you

  24    asked for.     You asked for documents that he produced to

  25    Chase.
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 35 of 106 PageID #:
                                    7892
                                                                             34



    1                 MS. ABRAHAM:      Right, and the email would be

   2    the document.

   3                  THE COURT:     The email is not a document.

    4   You didn’t ask for communications between him and

    5   Chase.    You asked for documents he produced to Chase.

    6   If you had intended that to include communications he

    7   sent to Chase, then you should have asked for that

    8   because I don’t think any plain reading of that would

   9    suggest that that’s what you meant.

  10                  MS. ABRAHAM:      I believe that that was in our

  11    definitions.

  12                  MR. DAIN:     (Ui) the case is there are some

  13    emails you think are responsive, please identify them.

  14    If you tell me what it is -- again, I would have to go

  15    looking through that.        I know they have -- whatever

  16    they have, they have, because they’ve been seeking this

  17    in multiple litigations all involving Mr. Black, so

  18    there’s no reason for me to withhold anything.                It

  19    would be very simple.        So I’d go above and beyond if

  20    they’re claiming there’s something they truly don’t

  21    have.    But I read their interrogatory, I’ve looked at

  22    what they wanted, I produced what they wanted.                If

  23    there’s something more -- that’s something you normally

  24    do in give-and-take.

  25                  But remember, your Honor, this was the first
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 36 of 106 PageID #:
                                    7893
                                                                             35



    1   production and we had already addressed that.                We went

    2   through that motion and your Honor said their only

    3   further discovery is to deal with the second request

    4   for interrogatories production, which had to be

    5   severely narrowed.        That was your order -- and the

    6   depositions.      And now they’re trying to go back to the

    7   beginning because they had a privilege log in another

    8   case, and comparing apples and oranges.              I of course

    9   agree that I shouldn’t have to produce anything more

  10    but we’re way post when they should have brought this

  11    issue up.     But, again, if they can point to anything

  12    specific, you know, for what it’s worth, if it’s not

  13    unreasonable, I would work with them, but they didn’t.

  14    I mean, the time was when they brought the motion, not

  15    now.

  16                  THE COURT:     Do you have any other instances

  17    where you asked for something that you think was not

  18    provided for Mr. Dain.         Put aside the other defendants

  19    because they’re each -- their requests are different.

  20                  MS. ABRAHAM:      Right.    As we indicated, the

  21    only thing that we know from his firm’s privilege log

  22    are the participants in the communications.               There’s no

  23    other information.

  24                  THE COURT:     Okay.

  25                  MS. ABRAHAM:      We believe that there are
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 37 of 106 PageID #:
                                    7894
                                                                             36



    1   additional documents in there that are responsive but

    2   without information, we can’t identify the specific

   3    ones.

    4                 THE COURT:     Okay.      Why do you believe there

   5    are other responsive documents?

    6                 MS. ABRAHAM:      As we indicated, there are

   7    some that are obvious, we believe, and --

   8                  THE COURT:     Like what?

    9                 MS. ABRAHAM:      Well, as we said, we believe

  10    that the communications with Chase are responsive, and

  11    just --

  12                  THE COURT:     They’re not.

  13                  MS. ABRAHAM:      You know, in terms of

  14    documents, a document per the local rules include

  15    electronically stored information, and that would --

  16                  THE COURT:     I’m sorry but I can’t agree with

  17    that.     If you ask somebody to give me -- give me all

  18    documents you produced to somebody else, I don’t see

  19    any possible way that somebody is going to construe

  20    that to mean emails that you sent to somebody else.

  21                  MS. ABRAHAM:      Okay.

  22                  THE COURT:     It just doesn’t make sense.           I

  23    understand that might be what you intended but that’s

  24    just not a fair reading of that.            Putting aside the

  25    Chase emails, what else do you think you asked for that
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 38 of 106 PageID #:
                                    7895
                                                                             37



   1    he’s improperly withholding?

    2                 MS. ABRAHAM:      As we indicated, from this

    3   information, we can’t tell with specificity what there

    4   is.   We also for instance can’t tell from this --

    5   within the Chase emails, we can’t tell what had

    6   attachments, which then would be unquestionably

   7    documents.

    8                 THE COURT:     Yeah, I suppose if he sends an

    9   email to Chase with documents attached, that would be

  10    responsive.

  11                  MS. ABRAHAM:      Yes.

  12                  THE COURT:     But I don’t know whether he did

  13    or not.

  14                  MR. DAIN:     Your Honor, everything I would

  15    have sent to Chase would have been through email, so I

  16    would have -- you know, I wouldn’t probably have sent

  17    anything through snail mail.           But if that’s their

  18    request, I have no reason to withhold anything.                So

  19    I’ll tell you -- let’s agree to that.             I will go back

  20    and look at all my emails to Chase or Chase’s counsel

  21    and see if there are any documents or attachments that

  22    I haven’t produced, which I don’t believe there are.

  23    But if there are, I’ll produce them.

  24                  THE COURT:     So what else besides the Chase

  25    stuff?
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 39 of 106 PageID #:
                                    7896
                                                                             38



    1                 MR. DAIN:     Your Honor, while she’s doing

    2   that, could I make a request that they -- if they can

    3   identify for me those emails that they’re saying I had

    4   attachments to, that would make it a lot easier because

   5    they’re --

    6                 THE COURT:     I think she said she wasn’t able

    7   to tell which ones had attachments or not from the

   8    privilege log.

   9                  MS. ABRAHAM:      That’s correct.

  10                  MR. DAIN:     Oh, no, I just meant if she could

  11    identify any emails that are to Chase.             Just identify

  12    them to me because otherwise, I have to go to

  13    Procopio’s general counsel, ask her to get our attorney

  14    to look for those, and that’s a cost to the firm.                 I’d

  15    rather just incur it myself.           There really is a cost to

  16    the firm because they have an attorney they’ve assigned

  17    to responding to that subpoena.           So I’d rather do that

  18    than have Procopio’s attorney do it because it’s my

  19    responsibility.       But I think it’s up to plaintiff to

  20    say, here are the emails that are to Chase that we

  21    believe would have documents.           I bet if they look at

  22    them, they will see that whatever documents might have

  23    been there were produced because, again, I would have

  24    produced them by email.

  25                  MS. ABRAHAM:      We also believe that there are
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 40 of 106 PageID #:
                                    7897
                                                                             39



    1   likely documents on there that reflect actions that Mr.

    2   Dain took as trustee in the administration -- as

    3   trustee of the SNT and the issue trust, which was

   4    requested.

    5                 MR. DAIN:     Your Honor, they requested for a

    6   specific time period and that time period was before --

    7   was while only Bernard Black was on the account, so I

    8   had nothing to administer.          He not made me aware he had

   9    yet transferred any funds, so I did produce everything.

  10    They’re saying that they believe -- again, if they can

  11    sell me anything more than saying it’s incomplete, I’ll

  12    work with them.

  13                  But just to make this statement, we believe,

  14    it just -- it’s like a statement we don’t trust --

  15    well, tell me.      Tell me why, you know, why you believe,

  16    what you think I haven’t presented.             The period they’re

  17    talking about was before all of the actions blew up

  18    into this litigation, and there was very little that

  19    was going on before that time so I believe I produced

  20    everything.      Again, let them be specific and not just

  21    make these comments.

  22                  THE COURT:     What if any actions do you think

  23    Mr. Dain took during that time that would have -- there

  24    would be documents about?

  25                  MS. ABRAHAM:      Well, that’s why we requested
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 41 of 106 PageID #:
                                    7898
                                                                             40



   1    the documents.

    2                 THE COURT:     I know, but he said he didn’t do

    3   anything so -- I mean, it sounds to me like you just

    4   don’t believe him but there’s nothing I can do about

   5    that.

    6                 MR. MANCILLA:      Their complaint is replete

    7   with allegations that during that specific time period,

    8   Mr. Dain did nothing.        That’s actually one of their

    9   arguments in support of their claims is, during that

  10    specific time period, he did nothing.

  11                  THE COURT:     It sounds like that part of the

  12    complaint might be true.

  13                  MR. MANCILLA:      There you go.

  14                  THE COURT:     Look, if there’s something

  15    specific that you think is missing, tell me and I’ll

  16    make them produce it.        I mean, this speculation that

  17    there’s stuff out there, he’s represented that there

  18    isn’t.    I don’t know what I’m supposed to do with that.

  19                  MS. ABRAHAM:      I mean, we would just ask that

  20    Mr. Dain make -- just take a closer look at the

  21    documents that his firm located, that there are no

  22    additional responsive documents to plaintiffs’ document

  23    requests because at the time we received his 113 total

  24    pages of responsive documents, we obviously didn’t know

  25    there were additional -- at least 7,000 additional
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 42 of 106 PageID #:
                                    7899
                                                                             41



    1   documents that were unaccounted for that were not

   2    identified.

    3                 MR. DAIN:     Your Honor, that’s a very clever

    4   way of turning their, you know, insufficient request

    5   into making it look as though there were some more

    6   documents I should have produced.            Their requests were

    7   what they were and that’s on them, and I produced

    8   those.    To make me go back and take another look just

    9   because they’re saying -- I guess they’re conceding

  10    that they’re just saying, we don’t trust you.                Well, I

  11    did produce some documents, don’t get me wrong.                It’s

  12    not that there were zero.          They just said it was a

  13    hundred and some.       But to say now, go back and do a

  14    second look -- tell me where you think there’s more?

  15    If you’re saying that Bernard has an email from me or

  16    some documents I sent that you want to confirm that I

  17    also have, I’ll be happy to look for them.

  18                  I have no reason to withhold anything.

  19    There’s so much litigation.          We’ve been responsive in

  20    multiple subpoenas, multiple requests to produce.                 But

  21    just to make a statement, go through it again, you have

  22    to accept that I didn’t do the job twice so far.                I’ve

  23    looked twice -- well, I looked multiple times but again

  24    after their motion, I went back and looked and that’s

  25    not fair.     They need to be specific and not just this
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 43 of 106 PageID #:
                                    7900
                                                                             42



    1   kind of general distrust and, we just believe there’s

   2    something out there.        That’s not fair.

    3                 THE COURT:     Look, unless you can point to

    4   something specific that you think is being improperly

    5   withheld -- I mean, he’s told you that he doesn’t have

   6    any responsive documents.          I’m not sure what else --

   7                  MR. DAIN:     And I don’t want it to be a trap.

   8    That’s why I’m saying I’ll work with them.

    9                 THE COURT:     The few examples that you’ve

  10    provided I don’t think were responsive or, you know, he

  11    has an explanation for why he doesn’t have documents

  12    that are responsive.        If there’s something specific,

  13    ask him about it but --

  14                  MS. ABRAHAM:      I mean, we simply don’t have

  15    enough information from the privilege logs, you know.

  16                  THE COURT:     And you also don’t have enough

  17    information to say that he hasn’t produced something.

  18    You can’t have it both ways.           Look, the legal system

  19    requires a small amount of trust on both sides.                When

  20    you make a request, the other side has a responsibility

  21    -- certainly Mr. Dain is pro se but he’s still an

  22    attorney and an officer of the Court.             He has a

  23    responsibility to, you know, comply with valid

  24    discovery requests.        But it’s not enough to just say,

  25    we think there might be more out there.              He says there
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 44 of 106 PageID #:
                                    7901
                                                                             43



    1   isn’t.    Unless you can give me some reason to doubt

   2    that, I have to take him at his word.

    3                 MR. DAIN:     Your Honor, I interrupted you but

   4    I meant to say I don’t want this to be a trap, either.

    5   If they really believe -- they have some reason to

    6   believe there’s something out there.             For instance, if

    7   they have some document that indicates I have another

    8   document, I’ll work with them.           I just don’t want it to

    9   be a go-fish, where I continuously have to go back on

  10    pins and needles and try to make sure, is there

  11    anything I can read into this that could be responsive?

  12                  If they have nothing, like if they don’t

  13    have any other document that indicates it, then there’s

  14    nothing I can do.       I in good faith went through

  15    everything multiple times.           So I want to make that

  16    clear, that I want to work with them.             I just don’t

  17    think there could be anything else but anything they

  18    can point me to, you know -- I don’t want it to be a

  19    trap.    I’ll produce it to them.         But I’m not getting

  20    that and I don’t think you are, either.

  21                  MS. ABRAHAM:      We will be happy to take Mr.

  22    Dain up on his offer to work with us and provide him

  23    with more specific examples and information.

  24                  THE COURT:     Okay.    If there’s something

  25    specific, ask him about it.           If he refuses to produce
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 45 of 106 PageID #:
                                    7902
                                                                             44



    1   it, then we can talk about it.           But as it is right now,

    2   I don’t see anything that he should have done

    3   differently.

    4                 What about -- do you have the same issue

   5    with Wrigley and Pinto?         Did they produce logs or no?

    6                 MS. ABRAHAM:      They produced no privilege

    7   logs.    Mr. Pinto did produce some documents, Ms.

    8   Wrigley produced no documents.           However, they both, in

    9   response to the document requests, made several

  10    privilege objections.        They now say there were no

  11    documents so the basis for the privilege objections are

  12    a little curious.       You know, I’m not sure what

  13    privilege they were protecting if there were no

  14    documents in their responses.

  15                  MR. FANTONE:      Judge, the only responses that

  16    include, admittedly, somewhat boiler-plate references

  17    to privilege --

  18                  THE COURT:     See, this is why you shouldn’t

  19    be doing boiler-plate objections.

  20                  MR. FANTONE:      Fair enough, but they certify

  21    that there are no documents, okay?            Maybe it’s there

  22    because in the event that something is subsequently

  23    found, I wouldn’t want to waive any privilege argument,

  24    and the question itself may indicate privilege on the

  25    face of it, but it’s very clear -- I’m looking at what
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 46 of 106 PageID #:
                                    7903
                                                                             45



    1   was attached as Exhibit A.          That’s document 19710

    2   attached to our opposition.          I’m on ECF page 506.

    3                 So response 1 does mention attorney/client

    4   privilege but certifies not aware of the existence of

    5   any responsive documents.          That’s the same for response

    6   3.   Either way, response 3, we did produce those

    7   documents.     That’s maybe five or six documents which

    8   are actually the core of the allegations in the

    9   Northern District of Illinois case.             Those are

  10    documents that Ms. Wrigley sent to Northwestern as part

  11    of her complaint, which formed the basis of Katherine

  12    Black’s deprivation action.          So those documents have

  13    been produced in multiple places.

  14                  THE COURT:     Okay, what documents or category

  15    of documents did you ask for that you think they should

  16    have produced?

  17                  MS. ABRAHAM:      Well, I mean, Mr. Fantone just

  18    gave a great example, document request number 3.                There

  19    are documents there and Ms. Wrigley has produced no

  20    documents in this case.

  21                  MR. FANTONE:      We did produce.       I

  22    specifically emailed those to Mr. Schaalman, even

  23    though I told him, you already have these in the other

  24    case, do you want me to -- yes, I sent the email.

  25                  THE COURT:     That’s for category 3?
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 47 of 106 PageID #:
                                    7904
                                                                             46



    1                 MR. FANTONE:      For category 3.       I don’t think

    2   that’s really the issue here.           They have those six

    3   documents.     By the way, is there any claim of privilege

    4   in category 3?      No, so it’s really not even an issue in

    5   their entire application.          It doesn’t say anything

    6   about privilege in category 3.           The only objection

    7   there is that they already have it because of the other

    8   lawsuit, so that’s not at all even relevant to their

   9    application.

  10                  THE COURT:     Okay.

  11                  MR. FANTONE:      Judge, the reason I can

  12    confidently say that they can’t even give us one

  13    example is because just by reading these requests, they

  14    don’t exist.      They’re talking about communications --

  15    just generally, they’re talking about communications

  16    between Anthony Dain and Cherie Wrigley relating to

  17    this investigation of Esaun Pinto that never happened.

  18    That’s why I can pretty confidently tell you that none

  19    of these exist.       They can’t give us one example.           They

  20    can’t give us one example, okay?            Not that this was a

  21    major --

  22                  THE COURT:     So what is your actual answer to

  23    that?

  24                  MR. FANTONE:      We don’t have any.

  25                  THE COURT:     Did you say, we don’t have any
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 48 of 106 PageID #:
                                    7905
                                                                             47



   1    documents, we don’t have any responsive documents?

   2                  MR. MANCILLA:      None exist.

    3                 MR. FANTONE:      None exist.      I mean, yeah,

    4   which we said.      We said that.       Defendant responds that

    5   she’s not aware of the existence of any responsive

   6    documents.

   7                  THE COURT:     Okay.

    8                 MR. FANTONE:      That’s it, and now we’re

   9    facing this motion to compel.

  10                  THE COURT:     So what basis do you have for

  11    believing that there are responsive documents that they

  12    haven’t produced?

  13                  MS. ABRAHAM:      I mean, first off, I would

  14    just note that not -- the requests don’t necessarily

  15    require an investigation.          It asks for any

  16    communications concerning any of this.             Even if it’s

  17    an, oh, we don’t believe this kind of communication,

  18    that would be concerning.

  19                  THE COURT:     But that’s not --

  20                  MS. ABRAHAM:      But essentially, you know --

  21                  THE COURT:     That might be what you want but

  22    that’s not what you asked for.

  23                  MS. ABRAHAM:      No, that actually is what we

  24    asked for there.

  25                  MR. FANTONE:      Which one are you looking at?
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 49 of 106 PageID #:
                                    7906
                                                                             48



    1                 MS. ABRAHAM:      If you look at request number

    2   2, any documents reflecting communications concerning

   3    fraud or potential fraud.

    4                 MR. FANTONE:      There are no communications

    5   between Cherie Wrigley and Anthony Dain concerning

    6   fraud or potential fraud by Esaun Pinto.              There is no

   7    fraud by Esaun Pinto.

    8                 MS. ABRAHAM:      A communication doesn’t

    9   necessarily mean what the answer is.             There can be no

  10    fraud and there can still be a communication about

  11    that, so that’s not the request.

  12                  MR. FANTONE:      Hold on.     There could be no

  13    fraud and there still be a conversation about fraud?

  14                  MS. ABRAHAM:      Yes.

  15                  THE COURT:     There could be a conversation

  16    about -- look, there was an allegation of fraud.

  17                  MR. FANTONE:      Right.

  18                  THE COURT:     They might not believe it but

  19    they could still talk about it.

  20                  MR. FANTONE:      None exist.

  21                  THE COURT:     They didn’t have any

  22    conversations at all about the allegations of fraud?

  23                  MR. FANTONE:      No.

  24                  THE COURT:     Okay.

  25                  MR. FANTONE:      Not that we’re aware of, as
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 50 of 106 PageID #:
                                    7907
                                                                             49



   1    has been certified in this response.

   2                  THE COURT:     There’s your answer.

    3                 MR. FANTONE:      Judge, this is why we asked

    4   for Rule 37 expenses, not that this was a giant task in

    5   responding but, frankly, I think that they had some

    6   legitimate issue with other defendants and thought, it

    7   doesn’t take much for them to include a small thing

   8    against Ms. Wrigley, Mr. Pinto, and CPI Investigations.

    9   And even though it wasn’t a lot, we still had to review

  10    -- you know, review the application, do a little

  11    research, issue a response, and then review the reply.

  12    I mean, our appearance here today -- I think we

  13    probably would have been here anyway but, you know,

  14    these little things add up when we’re doing this work

  15    involving three cases.

  16                  MS. ABRAHAM:      I would suggest that if the

  17    answer was that there were no responsive documents,

  18    rather than objecting on the basis of attorney/client

  19    privilege, attorney work product doctrine, and the

  20    common interest privilege, the proper response is,

  21    there are no responsive documents.

  22                  MR. FANTONE:      But then --

  23                  MS. ABRAHAM:      And that would have avoided a

  24    lot of confusion.

  25                  MR. FANTONE:      First of all, this is a very
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 51 of 106 PageID #:
                                    7908
                                                                             50



    1   common response, so there really shouldn’t be any

    2   confusion.     Second of all, what happens then if

   3    subsequently, we find documents?

    4                 MS. ABRAHAM:      Then you supplement your

   5    responses.

    6                 MR. FANTONE:      Have we then put ourselves in

    7   a position where we’ve waived the attorney/client

    8   privilege because it wasn’t indicated in our initial

    9   response?     So I think it’s, you know, our obligation to

  10    be cautious in doing so.         And by the way, having a

  11    conversation about that prior to filing an application

  12    is also a way to avoid this situation, which wasn’t

  13    done.    We just received the -- plaintiffs’ application.

  14                  MS. ABRAHAM:      Since boiler-plate privilege

  15    objections are not effective under the Federal Rules

  16    anyway, it’s not an abundance of caution.

  17                  THE COURT:     Look, it’s a moot point.          It’s a

  18    boiler-plate objection because they can’t provide more

  19    details since there are no responsive documents.

  20                  MS. ABRAHAM:      Right, which --

  21                  THE COURT:     I don’t think you should have

  22    put the boiler-plate responses?           I think the answer to

  23    that question is, there are no responsive documents.

  24    You can’t assert a prospective privilege for stuff that

  25    doesn’t exist.      If you find stuff later, then you can
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 52 of 106 PageID #:
                                    7909
                                                                             51



    1   assert a privilege based on what you find.               The bottom

    2   line is, there are no responsive documents, so moving

    3   on.

   4                  What about Cohenson?

    5                 MS. ABRAHAM:      Yes.    In terms of Ms. Cohenson

    6   and Mr. Salzman, they both did produce privilege logs

    7   and our issue there is more with the over-expansive and

    8   boiler-plate privilege and common interest claims.                 In

    9   general, we think that they have failed to establish

  10    any of the required elements.           We also think that there

  11    are several participants to their alleged common

  12    interest that frankly cannot be part of a common

  13    interest.

  14                  One frequent participant based on the

  15    privilege logs is Pamela Curr (ph), who they claim a

  16    common interest with her both as to the New York

  17    guardianship proceeding, which she submitted a

  18    declaration in this court saying that she had no

  19    involvement in that, that she was not retained for

  20    that.    In Colorado, where she was retained, she

  21    committed to providing information and sharing all

  22    communications with Mr. Bernard Black, so there’s no

  23    common interest there, either.           There’s just no common

  24    interest with somebody who is committed to sharing her

  25    communications with everybody.           So we think that any
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 53 of 106 PageID #:
                                    7910
                                                                             52



    1   communications shared with her were waived or any

    2   potential privilege is waived.

    3                 There’s Eve Markovitch (ph), who is the

    4   minor plaintiff’s guardian in Surrogate’s Court.                We’ve

    5   heard different stories as to why documents and

    6   communications with her have been withheld.               The most

    7   recent story is that they were going to submit a joint

    8   affirmation.      That doesn’t in and of itself create a

    9   privilege when her duty is to represent the minor

  10    plaintiff’s interest.        It’s not to represent Mr.

  11    Salzman or his interests.          Her interests do not align

  12    with his and there can be no common interest there.

  13                  Gail Young in Colorado, it’s also been ruled

  14    that she doesn’t have privilege.            She represented

  15    herself as the eyes and ears of the court and was

  16    ordered to turn over documents in response to a

  17    subpoena.     Defendants are claiming that they have a

  18    common interest with her as well.            They have several

  19    parties that are frankly -- plaintiffs don’t know who

  20    they are.     No parties in the privilege logs were

  21    identified, who they were, what their roles were, just

  22    by name.     Plaintiffs were able to identify the majority

  23    of them but there were additional parties that

  24    plaintiffs just can’t identify.           Over a month ago, in

  25    June, defendants were asked to identify these
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 54 of 106 PageID #:
                                    7911
                                                                             53



    1   individuals and plaintiffs have received no response,

    2   not even just saying who they were, what their role

    3   was, what the basis of the common interest with them

   4    is.

    5                 THE COURT:     Okay.     Let’s take them one at a

   6    time.    So Curr was the accountant, right?

    7                 MS. ABRAHAM:      Yes.    She was a forensic

   8    accountant in Colorado, who was for the plaintiff.

   9                  MR. KATZ:     Your Honor, if I may respond.

  10                  THE COURT:     Yes.

  11                  MR. KATZ:     I think you wanted to take this

  12    one at a time.

  13                  THE COURT:     Yeah, let’s talk about her

  14    first.

  15                  MR. KATZ:     Sure.      So Pamela Curr was

  16    retained by Gail Young.         Gail Young was the court-

  17    appointed guardian ad litem for Joanne Black.                So the

  18    retention was for Joanne Black.            The way that the

  19    plaintiffs are trying to characterize her role I think

  20    is incorrect.      Pam Curr -- I think this is even cited

  21    in a footnote in the plaintiffs’ papers -- indicated or

  22    testified that she was not court-appointed or some kind

  23    of neutral.      So she was retained on behalf of Joanne

  24    Black, as I understand it.

  25                  In addition, this one communication they’re
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 55 of 106 PageID #:
                                    7912
                                                                             54



    1   talking about with Bernard Black was in the beginning,

    2   I think, of that matter, after she was retained.                She

    3   goes on to say, after the sentence they cite -- they

    4   omit the sentence where she says, if that is not

    5   satisfactory, please let me know.            Then obviously, she

    6   did not disclose the communications to the plaintiffs

    7   or to Mr. Black.       Otherwise, they wouldn’t even be

    8   making it an issue on this motion.

    9                 So in addition, as the Court may know, Ms.

  10    Curr has been sued in cases by Mrs. Black.               She was

  11    named in this case even though she got out on a motion

  12    to dismiss.      So I think it’s clear that she was working

  13    with the other individuals to defend against Bernard

  14    Black’s civil theft.        That was a common, limited

  15    purpose to address that.         I think the common interest

  16    doctrine does apply.        In addition, work product would

  17    protect any communications that she would be on as

  18    well.

  19                  Again, the plaintiffs don’t have these

  20    communications precisely because Ms. Curr did not

  21    provide them to them.        So I think it’s pretty clear

  22    that the communications with her on them is not

  23    discoverable.      I think Mr. Dain -- I mean, he could

  24    probably speak more to the Colorado litigation, since

  25    he was involved in it.
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 56 of 106 PageID #:
                                    7913
                                                                             55



    1                 MS. ABRAHAM:      What Mr. Katz did not show is

    2   where there’s the followup email saying, this is not

    3   acceptable.      That Ms. Curr didn’t follow through on her

    4   commitment does not take away that she had committed

   5    publicly to sharing all communications with Mr. Black.

    6   It also does not give her a role or an interest in the

    7   New York guardianship proceeding, which is required for

    8   the common interest exception waiver to apply.                You

    9   need to have a common interest, a common legal

  10    interest, and a desire to see one party over another

  11    party is not a common legal interest sufficient to

  12    satisfy that.

  13                  MR. KATZ:     Work product --

  14                  MR. DAIN:     I’m sorry, I just wanted to add,

  15    your Honor, because I was -- this is Anthony Dain

  16    again.    I was actively involved in the Colorado

  17    litigation.      Ms. Curr’s role was, she was a hired

  18    forensic expert by the guardian ad litem, helped

  19    uncover Bernard’s defalcations, Bernard Black’s

  20    defalcations.      She was involved in the New York

  21    guardianship proceedings to counter the accounting by

  22    Bernard Black’s accountant, who the court in Colorado

  23    refused to allow to testify because her accounting was

  24    a fictitious accounting.         So she was representing

  25    Joanne Black’s interest.         Ira Salzman’s interests were
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 57 of 106 PageID #:
                                    7914
                                                                             56



    1   aligned.

    2                 In addition, very early on in Colorado, we

    3   were aware of Bernard Black’s threat to sue us all

    4   because he had initially hired another attorney prior

    5   to the ones that represent him now and paid them a

    6   retainer.     When we discovered the retainer, we inquired

    7   and we were told that Bernard Black was going to sue

    8   everyone, including Pam Curr, including Gail Young, and

    9   he did, including us in the two suits.             One of them was

  10    filed in 2016, one in March of 2016.             But we were aware

  11    of much earlier than that, that Bernard Black was

  12    threatening to sue everybody who was involved in

  13    protecting Joanne Black and uncovering his theft.                 So

  14    we had strategy discussions.           We had discussions

  15    separate and apart from any discussions with Mr. Black

  16    or his counsel.

  17                  We internally, including Mr. Salzman, Ms.

  18    Curr, Ms. Young, and Ms. DiPonio, who was also sued,

  19    me, Ms. Wrigley, Esaun Pinto -- all strategy

  20    discussions, all the litigations that were subsequently

  21    brought, all were interrelated in that sense.                So to

  22    say that she was a disinterested, appointed party that

  23    was merely interested in one side winning is absolutely

  24    incorrect.     Ms. Curr was part of the team that was

  25    developing the strategy to defend Bernard Black’s
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 58 of 106 PageID #:
                                    7915
                                                                             57



   1    actions.

    2                 MS. ABRAHAM:      I would just like to point out

    3   that Ms. Curr’s declaration submitted to this Court

    4   contradicts what Mr. Dain just said about her

    5   involvement in the New York guardianship case.                She

    6   says very clearly that she was not involved in that

    7   case.    The full extent of my involvement in the

    8   guardianship proceeding was my presence in the

    9   courtroom on March 22 nd , 2016, is what she puts in her

  10    sworn declaration.

  11                  MR. DAIN:     She was arguing about

  12    jurisdiction, that they were trying to gain

  13    jurisdiction in New York by her appearance as a

  14    witness.     She was there as a potential witness.             That’s

  15    a different issue than whether she was part of a team

  16    that would be protected by a common interest.

  17                  MS. ABRAHAM:      And in arguing against

  18    jurisdiction, she said that the full extent of her

  19    involvement was her appearance.           I mean, her sworn

  20    statement doesn’t change because of the purpose of it.

  21    It still is her sworn statement.

  22                  MR. DAIN:     It’s taken out of context, your

  23    Honor.     She was there as a potential witness.             She

  24    provided accounting information for Mr. Salzman’s use

  25    in defending in Joanne against Bernard’s guardianship
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 59 of 106 PageID #:
                                    7916
                                                                             58



    1   action.     Obviously, the court agreed that there was no

    2   jurisdiction over her so that was an entirely separate

    3   issue.    Again, that was in this case, the

   4    jurisdictional question.

    5                 MS. ABRAHAM:      Defendants are saying that Ms.

    6   Young hired Ms. Curr.        As Ms. Young was ordered to turn

    7   over documents in response to a subpoena after arguing

    8   that she shouldn’t have to due to privilege, any

    9   privilege that Ms. Curr has would stem from being

  10    retained by Ms. Young or from court-appointed.                So if

  11    Ms. Young doesn’t have privilege, she can’t extend that

  12    to -- she can’t extend any privilege to Ms. Curr and

  13    her work.

  14                  MR. DAIN:     The documents that Ms. Young was

  15    ordered to turn over related to, prior to the common

  16    interest, her first meetings with Joanne as guardian ad

  17    litem, her first meetings with Bernard and the

  18    attorneys.     That was prior to the common interest

  19    agreement being entered into.           That was a different

  20    issue.    She felt she had a privilege in protecting

  21    Joanne Black and the court said no.             She had her

  22    deposition taken.       This was very, very early -- either

  23    late in 2014 or early in 2015, and that’s a separate

  24    issue from her protection of the common interest

  25    agreement when she became a potential defendant in this
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 60 of 106 PageID #:
                                    7917
                                                                             59



   1    very case.

    2                 MS. ABRAHAM:      Additionally, Ms. Curr

    3   testified in deposition that keeping communications

    4   confidential was never discussed.            There’s no common

    5   interest without essentially that discussion, that

    6   communications between these people will remain

    7   confidential.      It’s an element of privilege, it’s an

    8   element of common interest.          She clearly testified

   9    under oath that it was never discussed.

  10                  MR. DAIN:     Ms. Young are you saying?

  11                  MS. ABRAHAM:      Ms. Curr.

  12                  MR. DAIN:     Ms. Curr?     Ms. Curr was never

  13    deposed.

  14                  MS. ABRAHAM:      Ms. Curr was deposed in

  15    another action and the transcript is --

  16                  MR. DAIN:     That’s taken out of context

  17    again.     You’re going to need -- Ms. Curr was a

  18    participant even in one of the written common interest

  19    agreements.

  20                  Again, your Honor, she’s taking statements

  21    out of context but if you look at the entire course of

  22    conduct, if you look at the entire course of the facts

  23    and circumstances, she was part of the team that was

  24    protecting Joanne and she was a potential defendant

  25    from very early in 2015 at the latest.
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 61 of 106 PageID #:
                                    7918
                                                                             60



    1                 MS. ABRAHAM:      In a deposition in 2018 --

    2   it’s Exhibit 9 to plaintiffs’ motion to compel.                Ms.

    3   Curr was asked, did Ms. Young tell you that

    4   communications that she had with you in which other

    5   people were included were confidential?              There’s a

    6   series of objections and then Ms. Curr says no.                She

    7   then says, my answer is no, and then a followup

    8   question:     She didn’t tell you that they were

    9   confidential when other -- in communications which

  10    other shared, correct?         Answer:    It was never

  11    discussed.     It’s hard to take that out of context.

  12                  MR. DAIN:     No, that is a very limited

  13    context.     That’s asking if Ms. Young told her the

  14    communications.       That doesn’t mean they weren’t and

  15    that doesn’t mean that she isn’t part of the common

  16    interest agreement, and that doesn’t mean she doesn’t

  17    know that there’s a common interest agreement in

  18    writing at some point that covered nunc pro tunc

  19    earlier.     It’s just asking whether at the time Ms.

  20    Young conveyed a particular statement to her, she said,

  21    this is confidential.

  22                  MS. ABRAHAM:      It was asked --

  23                  MR. DAIN:     She doesn’t have to.

  24                  MS. ABRAHAM:      It was asked --

  25                  MR. DAIN:     She’s an attorney -- I’m sorry, I
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 62 of 106 PageID #:
                                    7919
                                                                             61



    1   don’t mean to interrupt.         I apologize.      And it’s also

   2    work product.

    3                 MS. ABRAHAM:      It was asked at the time of

    4   the communications if there was a discussion about the

    5   communications being confidential, and her response was

    6   that it was never discussed.           That in 2018 it was

    7   discussed does not retroactively create a common

   8    interest in 2016 or earlier.

    9                 MR. KATZ:     I think the testimony that

  10    counsel just cited just refers to whether she discussed

  11    that with Ms. Young.

  12                  MS. ABRAHAM:      Ms. Young, who defendants say

  13    retained Ms. Curr.

  14                  MR. KATZ:     It’s not asking whether it was

  15    discussed with anyone.         It’s clearly, at a minimum,

  16    work product.      Again, Ms. Curr did not disclose these

  17    communications to plaintiffs.           That’s why they don’t

  18    have them over the course of numerous years.               So the

  19    strategy communications that were had clearly would be

  20    work product.

  21                  MR. DAIN:     I would add that in the Chicago

  22    litigation, Judge Kanelly (ph), a district court judge,

  23    has found that Ms. Curr’s documents were covered by the

  24    common interest agreement because she was a defendant,

  25    irrespective of being an accountant, and she was a
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 63 of 106 PageID #:
                                    7920
                                                                             62



    1   prospective defendant.         That is in Judge Kanelly’s

    2   order.    So this would be inconsistent, to claim that

   3    there it’s covered but here, it isn’t.

    4                 MR. FANTONE:      In Mr. Salzman’s response, his

    5   own explanation for work product does not protect these

    6   communications.       He cited law that says exchange of

    7   subpoena among attorneys with identical litigation

    8   perspectives doesn’t render the information vulnerable

    9   to pretrial discovery.         These are not communications

  10    between attorneys with identical pretrial -- identical

  11    litigation perspectives.         These are communications with

  12    parties who have committed to sharing information.

  13                  Mr. Katz keeps mentioning how it’s obviously

  14    work product because the plaintiffs haven’t seen these

  15    documents.     Mr. Katz produced in discovery multiple

  16    redacted communications, including in plaintiffs’

  17    motion to compel, we produced Exhibits 10 and 11.                 Mr.

  18    Katz produced a fully redacted email chain.               Ms.

  19    Wrigley in 2015, before defendants came up with the

  20    idea of claiming common interest, produced an identical

  21    email chain, a slightly longer email chain with no

  22    redactions, no privilege objections, no common interest

  23    objections.

  24                  MR. KATZ:     Judge --

  25                  MS. ABRAHAM:      If defendants had had a common
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 64 of 106 PageID #:
                                    7921
                                                                             63



    1   interest or a privilege claim at some point, that’s

    2   been waived to these communications, to other

    3   communications that have been produced, and to the

   4    subject matters.

    5                 MR. KATZ:     Judge, I think there’s case law

    6   that says one party can’t unilaterally waive a

    7   privilege that benefits other parties if there’s some

    8   disclosure by the one party.           Obviously, that wasn’t

    9   done in this case.        The case that I’m referring to is

  10    21 st Century Diamond LLC v. Allfield Trading, 142 A.D.3d

  11    913.    It’s a First Department of New York Appellate

  12    Division 2016 case.        I don’t have any information about

  13    this one email that they’re referencing or what case it

  14    related to, but I think there’s New York case law that

  15    indicates that that wouldn’t mean that the privilege

  16    would be waived for parties in this case.

  17                  MS. ABRAHAM:      The privilege that hasn’t been

  18    established yet.

  19                  MR. KATZ:     We think it clearly has been.

  20                  THE COURT:     When are these communications

  21    alleged to have -- the communications that you’re

  22    asking for with Ms. Curr, what time period are they

  23    from?

  24                  MS. ABRAHAM:      Most of them are in 2015.

  25                  THE COURT:     Are you asking for --
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 65 of 106 PageID #:
                                    7922
                                                                             64



    1                 MS. ABRAHAM:      There are some in 2016 but

   2    primarily, it appears to be 2015.

    3                 THE COURT:     What was the -- were they all

   4    communications or was there a limitation on it?

    5                 MS. ABRAHAM:      We believe that any

    6   communication with Pamela Curr concerning the New York

    7   guardianship proceeding, in which, as has been stated,

    8   she swore that she had no part in, were not subject to

    9   common interest.       In Colorado, where she committed to

  10    sharing all communications with Bernard Black, we

  11    believe there’s no common interest there.              It’s worth

  12    noting that Ms. Cohenson has testified twice now in two

  13    depositions that there was no common interest in 2016.

  14                  MR. DAIN:     That’s an incorrect statement,

  15    your Honor.      Again, that’s taken out of context.            It

  16    was talking about when she believed the common interest

  17    agreement was entered into, not that there wasn’t one.

  18    She’s a signatory.

  19                  THE COURT:     The one that you submitted to

  20    me, was there --

  21                  MS. ABRAHAM:      She did not sign anything in

  22    2016.

  23                  THE COURT:     Was that the -- I have the

  24    common interest agreement that the parties submitted.

  25    Was that the first written one or was there a prior
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 66 of 106 PageID #:
                                    7923
                                                                             65



   1    written agreement?

   2                  MR. KATZ:     That’s the --

    3                 MR. DAIN:     Your Honor, there were multiple

    4   drafts over the years.         It took that long to finally

    5   reduce it to writing because there were multiple

    6   litigations that kept getting filed, and we had some

    7   issues with -- some of the parties were parties in

    8   multiple states, and the insurance carriers for

    9   instance weren’t comfortable with adding a litigation

  10    that was handled by maybe another carrier in another

  11    state.    So we had iterations of that going on and,

  12    again, those would have still been covered by an oral

  13    common interest agreement.

  14                  The one you have may be the first one

  15    reduced to writing that would involve this case.                There

  16    are others that were involving other cases as well

  17    because we had to have one that was kind of an umbrella

  18    and others that were partial to one or more cases.

  19    That may be the first one that was fully executed.

  20                  MS. ABRAHAM:      I would say that Ms. Cohenson

  21    as recently as 2018 testified that she didn’t know what

  22    common interest was.        So for Mr. Dain to say that she

  23    was previously part of a common interest agreement and

  24    that she joined one on behalf of her client Ms. Wrigley

  25    is -- she testified -- Brian Raphan on behalf of Brian
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 67 of 106 PageID #:
                                    7924
                                                                             66



    1   Raphan P.C. testified that they did not know what a

    2   common interest was.        Mr. Raphan said that other than

   3    assuming, he wouldn’t know.

   4                  UNIDENTIFIED SPEAKER:         (Ui).

    5                 MR. KATZ:     In addition, I would say that her

    6   communications would clearly be work product.                There

    7   was no indication that a communication to her would

    8   increase the likelihood that the plaintiffs would get

   9    those documents.

  10                  MS. ABRAHAM:      As far as -- as far as the

  11    work product claims, as we addressed in our reply, we

  12    believe that any work product has been waived with some

  13    of the disclosures and sharing the documents with

  14    people who did not agree to keep it confidential,

  15    sharing documents with people who admitted to sharing

  16    communications with Bernard Black, sharing the

  17    documents with people who had fiduciary duties to

  18    plaintiffs.

  19                  MR. DAIN:     The documents that were shared

  20    with Mr. Black were documents that were part of a

  21    stipulated accounting that Mr. Black had stipulated to

  22    with all the other parties, so that would have been

  23    providing information that was relevant to all parties.

  24    That’s separate from information that is relevant to a

  25    common interest in defending against Bernard Black.
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 68 of 106 PageID #:
                                    7925
                                                                             67



    1   With Ms. Cohenson, the testimony is taken out of

    2   context.     It was more related to her understanding of

    3   what a common interest covers and what it is, not

    4   whether her communications would be confidential under

    5   it.

    6                 Ms. Cohenson is a probate attorney so she’s

    7   not a litigator per se.         So it would be under -- it’s

    8   understood that she wouldn’t have, you know, the best

    9   grasp of common interest agreements because she may

  10    have never entered into one before this.              But she was

  11    clearly a potential defendant, then a defendant.                She

  12    was representing Ms. Wrigley, who was a potential

  13    defendant and defendant.         So taking testimony out of

  14    context to try to say she denied the common interest

  15    agreement is really specious.

  16                  THE COURT:     When was the first time that

  17    Bernard Black threatened a lawsuit against --

  18                  MS. ABRAHAM:      Other than what defendants are

  19    saying here, we --

  20                  MR. DAIN:     If you’re asking me, the first

  21    time he threatened Ms. Wrigley was in September of

  22    2014.    He began threatening the others shortly

  23    thereafter and there are documents we’ve uncovered that

  24    we need to bring to the attention of the Court

  25    separately that between September of 2014 and maybe the
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 69 of 106 PageID #:
                                    7926
                                                                             68



    1   first quarter of 2015, there were the beginnings of a

    2   determination that they were going to potentially bring

    3   an action against other parties.

    4                 The ones that are particularly related to

   5    Ms. Wrigley and me would have been September of 2014.

    6   Then probably during the first quarter of 2015 is when

    7   Ms. Curr was beginning her forensic examination and we

    8   started discovering these checks.            Then I think Mr.

    9   Salzman had a conversation with the attorney in court

  10    that had indicated to him that Bernard was going to sue

  11    for exactly what he’s suing for here, a conspiracy to

  12    breach fiduciary duty.         So I would say for everybody,

  13    probably somewhere around the first quarter of 2015 to

  14    maybe early summer 2015.

  15                  THE COURT:     So these -- the communications

  16    that are at issue, were they about the Colorado action,

  17    the New York action, or some combination thereof, and

  18    the potential for a lawsuit by Mr. Black?

  19                  MS. ABRAHAM:      They appear to be primarily

  20    about the New York guardianship and the Colorado

  21    proceeding.

  22                  MR. DAIN:     The communications are about the

  23    Colorado litigation, which is related -- it was related

  24    to the guardianship proceeding in New York because the

  25    idea was, the conservatorship in Colorado was to be
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 70 of 106 PageID #:
                                    7927
                                                                             69



    1   transitioned to the guardianship proceeding in New

    2   York.    So the forensic accounting, the uncovering of

    3   the civil theft was all interrelated.             But then there

    4   are communications that are related therein beyond that

    5   to strategy because it was now involving Colorado, it

    6   was involving New York, and it subsequently started

   7    involving the potential of Bernard suing everyone.

   8    Then in January of 2016, he began those suits.

    9                 Your Honor, if I could just add, it was I

  10    think very early in 2015 if not late 2014 when we first

  11    learned in the guardianship proceeding that Mr. Black

  12    had admitted in an affirmation that he had diverted a

  13    third of the assets and quoted a false order, an order

  14    that didn’t exist that allowed him to do that.                So that

  15    would have been part and parcel of a joint strategy as

  16    well, as to how we were going to get Joanne’s stolen

  17    money returned.       So I can say that would have been as

  18    early as December of 2014 or January, 2015.

  19                  That’s how the guardianship proceeding in

  20    New York interrelated, because Mr. Black was affirming

  21    -- and I should say the probate proceeding as well.

  22    Mr. Black was affirming in those proceedings that he

  23    had transferred the money and that’s what led to the

  24    subsequent freezing of assets and the holding of a

  25    trial and all proceedings.          So the threats may have
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 71 of 106 PageID #:
                                    7928
                                                                             70



    1   begun against the two of us in September but by late --

    2   either December, 2014 or January, 2015, we were already

    3   becoming aware of the theft, and that required the

    4   group, from Ira Salzman to Gail Young to Lisa DiPonio

    5   (ph) to Ms. Wrigley and Mr. Pinto, to begin

    6   strategizing how we were going to protect Joanne from

   7    this deprivation.

    8                 When Ms. Curr was appointed subsequently --

    9   not appointed, was hired, my bad -- was hired shortly

  10    after that, and then when Ms. Cohenson came in the

  11    picture probably in early 2015 as well, that all became

  12    part of the team.       In fact, it was called team Joanne

  13    because we were all the ones protecting her from

  14    Bernard and trying to determine the full extent of what

  15    he had done, so there would have been communications.

  16    Even if a communication said guardianship of Joanne

  17    Black, it would have been related to that, to

  18    uncovering the theft, to uncovering the other

  19    malfeasance.

  20                  So all of those things would have been

  21    interrelated and as I said, we had multiple discussions

  22    about a common interest agreement over the next few

  23    years, multiple drafts.         Ultimately, we had a draft

  24    that was signed that was in the draft state.               It was

  25    meant to extend back to the entire period of the oral
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 72 of 106 PageID #:
                                    7929
                                                                             71



   1    common interest agreement.

    2                 MR. SCHAALMAN:       Your Honor, I don’t know if

   3    you want a response.        Mr. Dain is obviously testifying.

    4   He hasn’t been sworn in this matter.             Despite all the

    5   obfuscation, it’s really pretty simple.              We have people

    6   who are supposedly part of this common interest who say

   7    they don’t know anything about it.            Ms. Cohenson (ui).

    8   Ms. Curr testified she never discussed the confidential

    9   nature of such communications with the person who

  10    retained her.      It’s very clear she wasn’t talking about

  11    one particular communication but all these

  12    communications.       People have to understand that what

  13    they’re engaged is confidential.

  14                  If this was such a great, organized team

  15    effort, supposedly, as Mr. Dain has expounded, they

  16    would have had a written agreement much, much earlier.

  17    We’re talking about communications in 2014, 2015, and

  18    early ‘16.     The written agreement does not occur until

  19    2018.    How many iterations would they have had to have?

  20    How many carriers would they have had to have?                In

  21    fact, Mr. Dain has provided for the first time

  22    information that the carriers weren’t necessarily on

  23    board and were permitting their lawyers apparently in

  24    engaging in common interest participation or

  25    communication because they were concerned about the
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 73 of 106 PageID #:
                                    7930
                                                                             72



    1   various representations in multiple matters.

    2                 They have abused -- they have abused the

    3   whole notion of common interest and joint defense.                 It

   4    pervades every single document that they have withheld.

    5   They have privilege logs in the hundreds, not with

    6   attorney/client privilege but with common interest and

    7   joint defense.      It’s very clear they had all kinds of

    8   individuals who were involved, who should not have --

    9   could not possibly have been made to participate in a

  10    confidential, privileged matter or an exception to the

  11    waiver of privilege, not to mention that --

  12                  THE COURT:     Except all of those people

  13    ultimately ended up as defendants.

  14                  MR. SCHAALMAN:       Not all.     That’s not true.

  15    Gail Young is not a defendant, Lisa DiPonio is not a

  16    defendant.

  17                  MR. FANTONE:      They were both main defendants

  18    in this action.

  19                  MR. DAIN:     They were.

  20                  MR. FANTONE:      They were both main

  21    defendants.

  22                  MR. SCHAALMAN:       They’re not actively

  23    defendants and we’re talking --

  24                  THE COURT:     That’s not the question, whether

  25    they’re actively defendants.
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 74 of 106 PageID #:
                                    7931
                                                                             73



    1                 MR. SCHAALMAN:       We’re talking about

    2   communications prior to them being sued and we’re

    3   talking about years before Mr. Dain, again testifying,

    4   claims that there were all these threats and

    5   allegations of litigation.          If there really were, if

    6   everyone were fearful of that, then they would have sat

    7   down and would have created a document, and they would

    8   have certainly made it clear to all of the individuals

    9   who were involved what a common interest is.

  10                  To say that Ms. Cohenson, because she’s a

  11    trusts and estates lawyer, wouldn’t have any

  12    understanding of a common interest joint defense is

  13    facetious.     She said, I didn’t know what it was.             Brian

  14    Raphan, speaking on behalf of his law firm said, I have

  15    no idea what that even is.          You can’t participate in

  16    one of these unless you have some idea that this is a

  17    collective effort to keep matters confidential as an

  18    exception to the waiver of the attorney/client

  19    privilege.

  20                  MR. DAIN:     Your Honor, there’s case law that

  21    common interest can be created by conduct, so Mr.

  22    Schaalman is not -- is speaking out of school.                You can

  23    create a common interest by your conduct in acting in

  24    furtherance of a common strategy.

  25                  Please, don’t take out of context, Mr.
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 75 of 106 PageID #:
                                    7932
                                                                             74



    1   Schaalman, my statement about carriers.              That’s a

    2   common thing that people -- it didn’t even have to be

    3   related to that.       If you have one litigation,

    4   generally, there may be a belief, well, we should have

    5   a common interest for this one lawsuit and you have a

    6   common interest for another lawsuit.             But if they

    7   overlap, then you may have difficulties in creating a

    8   written common interest agreement that would cover

    9   everything in the same way, so please don’t take that

  10    out of context, too.

  11                  But the bottom line is, everybody was named

  12    as a defendant.       The fact that they got out of it is

  13    not relevant, and I don’t have to testify.               There are

  14    documents that were filed going back to the affirmation

  15    of Mr. Lamberti on behalf of Bernard Black in the

  16    Surrogate’s Court proceeding, in which he reveals for

  17    the first time that Mr. Black had diverted a third of

  18    the assets and based it on a -- I mean, he had a quote

  19    from an order that was a fictitious order.               So we can

  20    relate to the documents that are on file way back then.

  21                  You deposed me if you wanted testimony.               I

  22    explained to you about Mr. Black’s threats.               You had

  23    every opportunity if you wanted me to testify, but the

  24    bottom line is, in every one of these cases, you’re

  25    trying to attack the common interest.             Judge Kanelly
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 76 of 106 PageID #:
                                    7933
                                                                             75



    1   issued an order regarding the common interest and Gail

    2   -- I mean and Pam Curr was covered under that.

    3                 In every one of these cases, there was a

    4   common interest between -- as a potential defendant and

    5   as a defender of Joanne.         And even -- and taking out of

    6   context where one person says -- you asked them, what

    7   does the common interest mean?           If you’re a litigator,

    8   you can regale on it.        If you’re a trusts and estates

    9   attorney, you may just have an understanding that

  10    everything is privileged but you don’t know all the

  11    details and the law on common interest.              I mean, Mr.

  12    Schaalman himself doesn’t.          So the bottom line is,

  13    they’re trying to breach what has clearly been a common

  14    interest among all these parties for years.

  15                  THE COURT:     What case was the -- you said

  16    there was a decision by Judge Kanelly.             What case was

  17    that in?

  18                  MR. SCHAALMAN:       In fact, your Honor, Judge

  19    Kanelly did not rule in that regard because there was a

  20    production of privileged and joint defense documents

  21    made subject to a stipulation in which there would be

  22    non-waiver.      That at a minimum should be what the Court

  23    does here, and that says, you ought to produce all

  24    these documents to claim privilege where you claim

  25    joint defense and common interest without a waiver that
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 77 of 106 PageID #:
                                    7934
                                                                             76



    1   could be established at a trial.            But in the meantime,

    2   we are entitled to see those documents because despite

    3   -- again, Mr. Dain’s testimony and recitation of all

    4   kinds of documents that are not before the Court --

    5   they’re not part of anybody’s submission here.

    6                 The fact of the matter is that Judge Kanelly

    7   in fact didn’t have to rule on these because in fact

    8   there was a stipulation that they would not -- that

    9   joint defense/ common interest would not be waived but

  10    the documents would be produced.            So in the Northern

  11    District of Illinois case, the defamation case, which

  12    is set to go to trial on the 20 th of August, those

  13    documents are still available and there has been no

  14    ruling by a court on those documents.             Mr. Dain knows

  15    that full well.

  16                  MR. DAIN:     Mr. Schaalman, Mr. Schaalman,

  17    there was a ruling and Ms. Curr was covered under that.

  18    What you’re talking about is, there was a subsequent

  19    demand for further production of documents, where Judge

  20    Kanelly said if he had to go through all these

  21    documents, then one party or the other was going to be

  22    sanctioned, the party who brought the motion or the

  23    party who was defending.         And what he said is, you guys

  24    through it and you see what you can do.              And what came

  25    out of that was a stipulation for further documents, to
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 78 of 106 PageID #:
                                    7935
                                                                             77



    1   produce further documents subject to an attorney/client

    2   privilege right that could be asserted after the fact,

    3   and that was done for convenience.

    4                 But Judge Kanelly did issue an order that

    5   Pam Curr, irrespective of being a forensic accountant,

    6   was covered and could be covered by a common interest

    7   agreement.     So it’s in the Illinois federal litigation

    8   that Kate Black nee Litbeck (ph) brought against Ms.

    9   Wrigley, Ms. Curr, and Ms. Cohenson, who has now been

  10    dismissed out of that case.

  11                  MR. SCHAALMAN:       And in fact, the documents

  12    covered by Ms. Curr or part of the stipulation in those

  13    documents were produced.         So if Ms. Curr thought that

  14    there was some extraordinary reason why she would not

  15    have to produce those documents, she would have done

  16    so.   In fact, the majority of the documents that

  17    produced such a stipulation waiver were from Ms. Curr.

  18                  MR. DAIN:     There is not a waiver.         Mr.

  19    Mancilla and Mr. Fantone can speak to it better but

  20    that’s the point.       That’s what we raised to your Honor

  21    in an earlier motion, that they were trying to use

  22    those documents in this case and they were covered

  23    under an attorney/client privilege protection, but I’ll

  24    let them speak to that.

  25                  MR. FANTONE:      Judge, what happened was,
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 79 of 106 PageID #:
                                    7936
                                                                             78



    1   there was probably close to a thousand documents, and

    2   the parties just agreed, instead of fighting over it,

    3   not to do production pursuant to a stipulation, non-

    4   waiver, and confidentiality.           That covered a majority

    5   of the production.        However, there were still select

    6   documents that the parties chose to stand their ground,

    7   so to speak, on their claims.           Judge Kanelly did issue

    8   a ruling, which I can read from the last paragraph

    9   here.    This is in case number 17-CV-101.            It’s document

  10    229 filed November 15 th , 2018.        I’m starting at the

  11    bottom of page 2 and I’m reading the last paragraph

  12    before the conclusion on page 3.

  13                  It says, “Document Curr 1845 consists of

  14    Curr’s comments to counsel regarding allegations in a

  15    lawsuit against her.        It’s protected by attorney/client

  16    communication as well as work product.             The remaining

  17    documents consist of a series of email exchanges, most

  18    of them overlapping with each other.             They involve

  19    various members of a large collection of people, some

  20    lawyers, some not.        Defendant Wrigley, Attorney Lisa

  21    DiPonio, Wrigley’s brother Anthony Dain, who is an

  22    attorney, attorney Ira Salzman, defendant and attorney

  23    Cohenson, defendant Curr, someone with the email

  24    address dezen@q.com (Ph) [that’s Gail Young], attorney

  25    Melissa Schwartz, attorney Michael Custon (ph), and
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 80 of 106 PageID #:
                                    7937
                                                                             79



    1   perhaps others.       These emails concern discussion about

    2   settlement, pending litigation, and litigation

    3   strategy.     They’re all protected work product, if

    4   nothing else.      Again, the court sees no viable basis

    5   for a claim of waiver.         The non-lawyers involved all

    6   had common interest in connection with all sorts of

    7   pending and anticipated litigation even if they did not

    8   have written agreement to this at the time.               Dain was

    9   not a party to the litigation but it’s clear from the

  10    contents and context of the emails that he was

  11    participating not just as Wrigley’s brother but also

  12    because he was providing input as an attorney.”

  13                  I’m happy to provide a copy of this.             I

  14    don’t have a hard copy for you but we can give you the

  15    whole decision.

  16                  THE COURT:     So is it fair to say that you’ve

  17    already produced most of these documents just pursuant

  18    to that stipulation?

  19                  MR. FANTONE:      Yeah, but the purpose of the

  20    stipulation, having been part of those discussions with

  21    procurement, was specifically to prevent their use in

  22    collateral proceedings, including this one.

  23                  THE COURT:     Gotcha.

  24                  MR. SCHAALMAN:       There are more documents --

  25    we now have privilege logs that are much larger than
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 81 of 106 PageID #:
                                    7938
                                                                             80



    1   the privilege logs that were produced.             We have Mr.

    2   Salzman’s privilege log.         There was no privilege log

    3   from Mr. Salzman in the Chicago case, where Mr. Dain

    4   wasn’t a party.       Now we have a much larger privilege

    5   log and we have a larger privilege log of Ms. Cohenson

    6   and Mr. Raphan.       We know that there are a lot of

    7   emails.    We know there were very extensive

    8   communications which are germane and relevant to this

    9   case, as to their attempts to aid and abet the breach

  10    of fiduciary duty.        I don’t think Judge Kanelly’s order

  11    reached any of the things that we’re talking about now.

  12                  MR. DAIN:     Your Honor, Mr. Schaalman just

  13    got through telling you there was no such order.                 That

  14    order is as clear as it could be.            The communications

  15    that were produced -- as counsel said, it’s not all

  16    communications.       There are some that are absolutely

  17    beyond question.       The only ones that were produced were

  18    ones where, could there be an argument, and those have

  19    been produced in this case.          The ones that are withheld

  20    are the ones that are clearly privileged in this case

  21    and were meant not to be produced in this case.                Now

  22    Mr. Schaalman went from saying there’s no such order,

  23    it doesn’t exist, to now saying, yeah, there’s an order

  24    but now we have a broader privilege log.              Well, of

  25    course, because every production request they issue is
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 82 of 106 PageID #:
                                    7939
                                                                             81



    1   different, so you’ll have maybe less, you’ll have maybe

    2   more, as you saw earlier in this case.             But clearly, if

    3   you take Judge Kanelly’s order, that paragraph, it

    4   couldn’t be more clear.         There was a common interest

    5   agreement and we’re part of it, and those documents are

    6   protected.

    7                 Counsel hasn’t shown with any specificity

   8    what he believes shouldn’t still be covered by that.

    9   By the way, he has some produced documents from the

  10    other case that are maintained as privileged but not to

  11    be used in this case.        He hasn’t even discussed with us

  12    -- met and conferred and discussed with us why he

  13    somehow thinks they should be.             He just brought this

  14    motion.    So the motion should be denied and I think you

  15    could -- I mean, Judge Kanelly to me couldn’t have said

  16    it better.

  17                  THE COURT:     It sounds to me like Judge

  18    Kanelly unfortunately had the benefit of seeing some of

  19    these documents.

  20                  MR. SCHAALMAN:       Yeah.    And, your Honor, of

  21    course, the order that Mr. Dain is talking about also

  22    provides -- and I think the Court ought to read the

  23    order.

  24                  THE COURT:     Does anyone have the order?

  25                  MR. SCHAALMAN:       I have it in my computer,
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 83 of 106 PageID #:
                                    7940
                                                                             82



   1    sure.

    2                 MS. ABRAHAM:      It’s touch screen so you can

   3    scroll.

    4                 THE COURT:     Clearly, the judge recognized

    5   there was a common interest for all of the same players

    6   that are here.      I’ll tell you what.         Why don’t you

    7   produce to me for in camera inspection the documents,

    8   at least the ones that have already been produced.                 So

    9   both sides already have them, even though they’re not

  10    technically supposed to be used in this case.

  11                  MR. FANTONE:      (Ui).

  12                  THE COURT:     Yeah.

  13                  MR. FANTONE:      I think there’s -- we have no

  14    problem doing that.        I just want to forewarn the Court,

  15    I think there’s probably close to a thousand pages or

  16    more.

  17                  THE COURT:     Okay.      Well, I’m not saying I’m

  18    going to necessarily read every single page.

  19                  MR. FANTONE:      Yeah.

  20                  THE COURT:     But at least I want to have some

  21    context for some of this.

  22                  MR. FANTONE:      We can do that.

  23                  MR. MANCILLA:      Can we limit it to responsive

  24    documents?     I’m not sure that -- these are documents

  25    produced in response to (ui).
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 84 of 106 PageID #:
                                    7941
                                                                             83



    1                 THE COURT:     Different case, yeah.         The only

    2   reason I said that might be a starting place is because

    3   both sides have those documents, so it might be easier

    4   to talk about them once I review them.             If we’re

    5   talking about other documents that the other side

   6    doesn’t have --

    7                 MR. FANTONE:      It might be better if the

    8   plaintiffs identify which documents, so your Honor can

    9   read a select few of those documents -- otherwise --

  10    this is speaking perhaps as your law clerk, not to

  11    review all of these documents.

  12                  MR. SCHAALMAN:       We’d be glad to do that.         I

  13    think that’s a reasonable suggestion.             We’ll submit --

  14                  THE COURT:     Look, you both have those sets

  15    of documents.

  16                  MR. SCHAALMAN:       We do.

  17                  THE COURT:     Why don’t you confer and just

  18    agree on a set to provide to me that gives like an

  19    overview of the types of documents we’re talking about.

  20                  MR. SCHAALMAN:       That’s fine.

  21                  THE COURT:     So that I have some context for

  22    the -- because, look, this is a highly fact-specific

  23    inquiry.

  24                  MR. SCHAALMAN:       Sure.

  25                  THE COURT:     Sometimes it’s hard for me to
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 85 of 106 PageID #:
                                    7942
                                                                             84



    1   make these decisions without seeing them.              As much as I

    2   hate reviewing all of this stuff in camera all the

    3   time, I often find that these privilege questions are

   4    difficult to address without actually looking at stuff.

   5                  MR. FANTONE:      All right, we can work it out.

    6   Just by way of example, in the conversation we had

    7   earlier, the requests in the Illinois case were much

    8   broader than what plaintiffs -- at least on behalf of

   9    Wrigley.

  10                  THE COURT:     Okay.

  11                  MR. FANTONE:      Pinto wasn’t even a part of

  12    that case.

  13                  MR. SCHAALMAN:       We’ll see if we can agree to

  14    a subset that applies to (ui).

  15                  MR. FANTONE:      Okay.

  16                  THE COURT:     Look, either agree to subset or

  17    submit the whole darned thing.

  18                  MR. SCHAALMAN:       Right.

  19                  THE COURT:     But I’ll very disappointed in

  20    you if you make me read the whole thousand pages.

  21    Let’s put it that way.

  22                  MR. SCHAALMAN:       Understood.

  23                  MR. FANTONE:      In plaintiffs, right, your

  24    Honor?

  25                  MR. SCHAALMAN:       In the truth-seeking
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 86 of 106 PageID #:
                                    7943
                                                                             85



   1    process, of course.

    2                 THE COURT:     Why don’t we pick a date to come

    3   back so we can resolve this issue, unless there’s

    4   something else coming up that you think we need to

   5    address.

    6                 MR. KATZ:     There are a few other issues,

    7   unfortunately.      One is, Bernard Black is supposed to be

   8    deposed tomorrow.

   9                  THE COURT:     Okay.

  10                  MR. KATZ:     We got an email from one of his

  11    attorneys.     Mr. Schaalman was on the email.            He

  12    indicated that -- we had noticed it for a court-

  13    reporting office in midtown.           His attorney indicated he

  14    refuses to appear there.         He’ll only appear at his

  15    lawyer’s office.       We’ve already set this up with a

  16    videographer.      I don’t understand why Mr. Black refuses

  17    to appear at where we noticed the deposition, so that’s

  18    an issue.

  19                  MR. FANTONE:      Whish is at the court-

  20    reporting office.

  21                  MR. KATZ:     Right.    Esquire, in midtown.         So

  22    that’s an issue.       There’s an outstanding issue about

  23    finishing Katherine Black’s deposition, and then I

  24    think there’s an issue about the current expert

  25    deadline for us to serve reports because I think
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 87 of 106 PageID #:
                                    7944
                                                                             86



    1   clearly from taking Katherine Black’s deposition

    2   yesterday, which was not finished in the seven hours

    3   for all defendants, Bernard Black’s deposition, I’m

    4   very confident, is not going to be finished within a

    5   day for all defendants.         There are so many issues that

    6   have to be addressed.        Then I think we need a further

    7   extension of our deadline to serve reports because by

    8   the time we finish these depositions and get the

    9   transcripts, we’re not going to be able to do it by the

  10    current deadline.

  11                  THE COURT:     Okay.

  12                  MR. SCHAALMAN:       Let me address the first

  13    issue.    Mr. Black would prefer to have his deposition

  14    at his attorney’s office.          He has made an accommodation

  15    by coming to New York.         He’s not a party to this case,

  16    he’s a (ui) witness.        I don’t think it’s a lot to ask

  17    that we move the deposition.           There is room for the

  18    videographer.      We emailed the other side.          Mr. Katz

  19    said he would check if there was room in the lawyer’s

  20    office.    I think it’s a small, incidental request, your

  21    Honor, that Mr. Black would prefer that.

  22                  I know the videographer is not wedded to the

  23    court reporter’s office.         He does depositions all over

  24    the city, and I’m sure he’ll be glad to show up at Mr.

  25    Sunder’s (ph) law office as much as he would go to the
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 88 of 106 PageID #:
                                    7945
                                                                             87



    1   court reporter’s office.         So I think that’s a very

    2   small -- and I don’t really understand what the major

    3   objection was.      The only questions raised by Mr. Katz

    4   when we made the request was, is there a conference

    5   room big enough?       Can everybody fit?        Can you do the

    6   videographer?      The answer came back yes, the conference

   7    is large enough, the videographer can be accommodated.

    8   So I don’t think this is really a major issue which the

   9    defendants (ui).

  10                  MR. FANTONE:      Your Honor, I don’t know why

  11    plaintiff’s counsel continues to assert that he is not

  12    a party.     He is the plaintiff in the 430 matter, which

  13    we’ve agreed these depositions count for both of those

  14    cases.     Both Mr. Schaalman and Mr. Grayson have

  15    asserted that repeatedly for other witnesses as well.

  16                  MR. MANCILLA:      And Samuel Black, who is a

  17    plaintiff in the 403 action.

  18                  MR. DAIN:     Your Honor, he didn’t just

  19    request a transfer.        He said he will not show up.           He

  20    will refuse, so there’s something going on here that’s

  21    more than just a request.          He’s using this kind of as a

  22    sworn.

  23                  THE COURT:     It’s noticed for the court

  24    reporter’s, right?

  25                  MR. KATZ:     It’s not even at my office.
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 89 of 106 PageID #:
                                    7946
                                                                             88



   1                  THE COURT:     So it’s at a neutral site.

   2                  MR. KATZ:     Correct.

   3                  THE COURT:     Do it at a neutral site.

    4   There’s no reason why -- I mean, this is the kind of

    5   stuff that’s just silly.         There’s absolutely no reason

   6    why it can’t be done at the court reporter’s.

    7                 MR. SCHAALMAN:       As to Mrs. Black, she was

    8   deposed yesterday for seven hours.            She has a trial

    9   coming up starting I believe on the 20 th of August.                 She

  10    just came back from Israel.           She’s still (ui) because

  11    she had a broken ankle and she still finds it difficult

  12    to travel.     She resides now (ui).         We have agreed to

  13    have her deposition taken on the day after the trial

  14    ends in Chicago, in Chicago, where she resides.

  15                  THE COURT:     Okay.

  16                  MR. SCHAALMAN:       The only part that has not

  17    -- Mr. Dain has appeared by telephone.             It should make

  18    no difference to him where this deposition -- Mr. Katz

  19    has finished his questions.           He had seven hours.       He

  20    didn’t allocate any time for his codefendants.                Ms.

  21    Wrigley and Mr. Pinto are the principal defendants and

  22    we they have to finish up.           Her lawyers are going to be

  23    in Chicago and we will take the deposition immediately

  24    after the trial is over.         We can do it on a Saturday if

  25    need be.     If the case goes on to Saturday, we’ll
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 90 of 106 PageID #:
                                    7947
                                                                             89



    1   accommodate that in Chicago at a law office, and she

    2   will be there.

    3                 There’s no reason for her to come back to

    4   New York to take this deposition.            I made this proposal

    5   to them in writing this morning.            They asked for

    6   proposal, I made it.        She would be willing to sit for

    7   another three hours for her deposition, so that means

    8   in total, she would have sat for ten hours for her

    9   deposition.      I would assume that that’s more than

  10    adequate to get her deposition taken, given the fact

  11    that she’s basically appearing here as a plaintiff on

  12    behalf of her minor children.           She’s their guardian.         I

  13    think that’s a very reasonable approach.              It’s a

  14    compromise and I don’t understand why defendants, who

  15    are going to be in Chicago anyway --

  16                  MR. MANCILLA:      Your Honor, first of all, we

  17    spoke to Mr. Schaalman before this proceeding.                 The

  18    trial is not ending before the 24 th .          He knows that and

  19    he’s just continuing to represent to the Court -- the

  20    trial is expected to go from the 20 th to the 29 th or

  21    28 th .

  22                  MR. SCHAALMAN:       He misunderstood me and I

  23    clarified this before we started.            I thought the trial

  24    was over by the 24 th .

  25                  MR. MANCILLA:      And you were mistaken,
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 91 of 106 PageID #:
                                    7948
                                                                             90



   1    correct?

   2                  MR. SCHAALMAN:       I was mistaken.

    3                 MR. MANCILLA:      So don’t make that

   4    representation to the judge.

    5                 MR. SCHAALMAN:       No, I told you this before

    6   we started.      There’s no reason now for you to say that

    7   I mis-stated this to the Court.           I just said when the

    8   trial is over, Ms. Black will be appearing -- will be

   9    willing to be deposed in Chicago for three hours.

  10                  MR. MANCILLA:      On the 24 th ?

  11                  MR. SCHAALMAN:       Whenever the trial ends.

  12    When is the trial going to end, Mr. Mancilla?                Do you

  13    know?

  14                  MR. MANCILLA:      We’re not sure yet.

  15                  MR. SCHAALMAN:       That’s right, but she will

  16    know because she is the plaintiff.            So she will appear

  17    the next day for her deposition in Chicago for three

  18    hours.

  19                  MR. MANCILLA:      There is another defendant in

  20    this case, Melissa Cohenson and Brian Raphan, who we

  21    also have not been able to question, and we should all

  22    be afforded more time, both for her deposition and for

  23    Bernard Black’s deposition because these, number one,

  24    are relating to two cases, and number two, these cases

  25    are significantly -- are vast.           We would request that
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 92 of 106 PageID #:
                                    7949
                                                                             91



    1   Ms. Black be deposed this week or next week, that her

    2   continued deposition occur this week or next week, and

    3   with Mr. Black, that we are allotted an additional

   4    amount of time for Mr. Black’s deposition.

   5                  THE COURT:     Is she in New York right now?

   6    When does she --

    7                 MR. SCHAALMAN:       He will be in New York for

   8    the deposition.

   9                  THE COURT:     Ms. Black.       She was just --

  10                  MR. SCHAALMAN:       Ms. Black is back in

  11    Chicago.

  12                  THE COURT:     She’s back in Chicago?

  13                  MR. SCHAALMAN:       Where she resides.       She has

  14    two minor children.

  15                  THE COURT:     I thought she was in Israel.

  16                  MR. SCHAALMAN:       She was.     She broker her

  17    ankle in Israel so it’s very difficult for her to

  18    travel.    She came in in a walking cast yesterday and

  19    she’s now back in Chicago.

  20                  MR. MANCILLA:      We provided the 8 th , the 14 th ,

  21    and the 16 th as potential dates for the continuance of

  22    Ms. Black’s deposition.         Anticipating that we might not

  23    be able to agree on it, we actually issue a notice for

  24    the 16 th at the neutral court reporter’s office where we

  25    conducted her first -- the first portion of her
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 93 of 106 PageID #:
                                    7950
                                                                             92



   1    deposition.      Again, she is a plaintiff.

    2                 MR. SCHAALMAN:       I think that’s the week

   3    before the trial (ui).

    4                 MR. MANCILLA:      The same trial that we’re

   5    attending.

    6                 THE COURT:     Do you have a problem doing it

    7   in Chicago?      How much extra time do you need to do

   8    this?

    9                 MR. MANCILLA:      I would say probably at least

  10    five hours, not that we intend to cover a lot of what

  11    Mr. Katz has covered.        But, again, this is --

  12                  THE COURT:     I would hope not since you all

  13    have a common interest agreement.

  14                  MR. MANCILLA:      Yeah.    It’s just that there

  15    are two separate cases so there’s a lot of -- part of

  16    agreeing to do these joint depositions is just going to

  17    be --

  18                  THE COURT:     I agree.     Look, I’m willing to

  19    give you some extra time because it’s two cases.

  20                  MR. MANCILLA:      Right.

  21                  THE COURT:     Not necessarily because there’s

  22    multiple defendants.        You guys just need to coordinate

  23    better if that’s your issue.

  24                  MR. SCHAALMAN:       I would just remind the

  25    Court that I don’t believe that the discovery in the
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 94 of 106 PageID #:
                                    7951
                                                                             93



    1   430 case is still open.         I think we agreed that we

    2   could use discovery in that case but to say that they

    3   now have an additional reason to because of that other

    4   case -- we’ve noticed in this case.             We agreed that

   5    once it’s noticed in this case (ui).

    6                 THE COURT:     Was she ever deposed in the

   7    other case?

    8                 MR. SCHAALMAN:       No.   They never requested

   9    her deposition in the other case.

  10                  MR. MANCILLA:      We agreed on a joint

  11    discovery schedule, and I think I have emails with one

  12    or two of them or maybe both of them, agreeing that the

  13    depositions would be joint, in an effort to save

  14    everybody money.       It’s frankly a little disingenuous

  15    now to try to back out of that under these

  16    circumstances.

  17                  MR. SCHAALMAN:       We’re not backing out of any

  18    agreement.     I don’t think you’re stating what the

  19    agreement was.

  20                  MR. MANCILLA:      Okay.

  21                  THE COURT:     Look, she’s a plaintiff, she

  22    brought the case in New York.            If they want to do the

  23    depositions in New York, she’s going to have to do the

  24    depositions in New York.         If she can’t do it next week

  25    because she’s in Chicago, then you’re just going to
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 95 of 106 PageID #:
                                    7952
                                                                             94



   1    have to pick another day after the trial.

    2                 MR. MANCILLA:      We still haven’t been

   3    informed that she’s unavailable on the 14 th or the 16 th .

    4   That question was never answered.            Defense counsel is

   5    available, all of us.

    6                 MR. SCHAALMAN:       Well, Ms. Abraham has shown

    7   me a transcript in which -- we were criticized by the

    8   other side for not having provided notices in the other

    9   case.    But, your Honor, she’s not available next week,

  10    she’s not available this week.           It’s going to have to

  11    be after the trial.        Again, your Honor, I know you feel

  12    that she’s the plaintiff.          She’s really a nominal

  13    plaintiff.     She is the guardian of the minor children.

  14    The minor children certainly don’t have to know the

  15    facts in this case.        They’re 11 and 13, I believe, or

  16    10 and 12.     They’re there because they are contingent

  17    beneficiaries of the SNT.

  18                  THE COURT:     Yeah, but if she didn’t have

  19    personal knowledge, it wouldn’t take them ten hours to

  20    depose her.

  21                  MR. SCHAALMAN:       Well, that’s an interesting

  22    -- that’s a whole nother question, why it takes them

  23    ten hours.

  24                  MR. DAIN:     Your Honor, I do want to say

  25    she’s not a nominal defendant.           She drafted the
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 96 of 106 PageID #:
                                    7953
                                                                             95



   1    complaint.

    2                 MR. SCHAALMAN:       Having this done in Chicago

   3    is just an eminently reasonable (ui).

    4                 MR. DAIN:     She drafted the complaint in this

   5    case.

    6                 MR. SCHAALMAN:       There is really no reason to

    7   drag Ms. Black back to New York.            I really think it’s

    8   terribly unfair.       Again, two of the lawyers are going

    9   to be there already and Mr. Katz has no more questions

  10    to ask.    He can certainly dial in.          Mr. Dain has felt

  11    very capable of dialing in and participating by phone.

  12                  MR. DAIN:     Your Honor --

  13                  MR. SCHAALMAN:       This isn’t done for any

  14    reason other than (ui).

  15                  MR. DAIN:     Ms. Black is not a minor

  16    plaintiff.     She drafted the complaint, she orchestrated

  17    the litigation.       It’s clear by saying that she

  18    represents the two minor children -- of course, we

  19    can’t depose the two minor children.             They don’t the

  20    facts, she does.       She drafted the entire complaint,

  21    two-hundred-and-some pages of it.            That’s why obviously

  22    with that case and the other case, it’s taking longer.

  23    I just wanted to make that clear.            I think five hours,

  24    if we could get five hours, would be sufficient, but

  25    I’ll let the other attorneys address who were in New
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 97 of 106 PageID #:
                                    7954
                                                                             96



    1   York -- Mr. Katz may have followup questions after

    2   we’re done, and Mr. Schaalman may ask some questions

   3    that lead to followup questions.

    4                 MR. SCHAALMAN:       Whether she drafted the

    5   complaint, whether she knows things, it has more to do

    6   with the time that it takes.           She clearly, in terms of

    7   where she should be deposed, is a nominal plaintiff at

    8   best.     If she weren’t the guardian of these two minor

    9   children, if she were merely a witness, we would have

  10    never done this deposition in New York.              We would have

  11    done it in Chicago.        Everybody knows that and this is

  12    only to make her life more difficult.             She has two

  13    young children, she’s facing another trial that she’s a

  14    plaintiff in, which is going to trial on the 20 th of

  15    August.     I just think this is a very reasonable

  16    accommodation and I think the Court has the power to do

  17    that.

  18                  THE COURT:     Look, in the first instance, if

  19    you knew that this deposition was going to take over

  20    seven hours, you should have either agreed on something

  21    ahead of time or if you couldn’t agree, you should have

  22    brought it to my attention ahead of time instead of

  23    waiting until after your seven hours are up and now

  24    asking for more time.        You could have coordinated

  25    things better.      You certainly could have coordinated it
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 98 of 106 PageID #:
                                    7955
                                                                             97



    1   so that the New York attorneys asked their questions

    2   while she was in New York, and then the lawyers that

    3   were going out to Chicago could finish up while she’s

    4   in Chicago.      At the very least, if you knew it was

    5   going to be over multiple days, you could have had two

    6   successive days just to get it over with, instead of

    7   letting her go all the way back to Chicago and now

   8    forcing her to come back.

   9                  THE COURT:     Where does Bernard Black live?

  10                  MR. SCHAALMAN:       In Chicago.     He returned

  11    from Israel.      Both of them are starting their

  12    tournament at Northwestern University Law School in the

  13    next month or so, so they’ve come back for that.

  14                  MR. MANCILLA:      Could we plan maybe to do

  15    Bernard’s deposition then on the 7 th and the 8 th , to

  16    avoid those situations?

  17                  THE COURT:     I think you should do it in two

  18    successive days.

  19                  MR. MANCILLA:      He’s already going tomorrow

  20    so then Thursday I believe is open.             It’s in between

  21    actually -- we’re doing another deposition of Samuel

  22    Black on the 9 th .

  23                  MR. SCHAALMAN:       I’m not available.       I’m

  24    leaving, your Honor.        I’m going to Chicago (ui).

  25                  MR. MANCILLA:      Did you plan on asking him
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 99 of 106 PageID #:
                                    7956
                                                                             98



    1   any questions because I think he’s going to be

    2   represented by separate counsel.            Ms. Besunder is going

    3   to be there, at the office at which he’s requesting to

    4   take his deposition.        So he has independent counsel

    5   appearing on the 7 th and the 8 th .       I don’t want to speak

    6   out of turn but Mr. Schaalman -- I don’t expect him to

   7    ask any questions of Mr. Black.

    8                 MR. SCHAALMAN:       You’re incorrect.       I’m

    9   representing (ui).        Now we’re not using the offices

  10    (ui).    We’re going to Esquire Court Reporting, as the

  11    Court has just indicated.

  12                  MR. MANCILLA:      So Ms. Besunder -- you don’t

  13    expect her to attend?

  14                  MR. SCHAALMAN:       I don’t know.

  15                  THE COURT:     I’ll give you four extra hours

  16    for both Mr. and Mrs. Black.

  17                  MR. MANCILLA:      Is that four each, your

  18    Honor?

  19                  THE COURT:     Four total for each.

  20                  MR. MANCILLA:      Four each, right, four for

  21    Ms. Black and four for Mr. Black?

  22                  THE COURT:     Yeah.

  23                  MR. MANCILLA:      Okay.

  24                  THE COURT:     I thought you were saying four

  25    each for each of you.
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 100 of 106 PageID #:
                                     7957
                                                                             99



    1                 MR. MANCILLA:       No.   Judge, I’m sorry, I

    2   didn’t mean to -- I’m sorry for making a confusing

    3   comment.

    4                 THE COURT:      When is Mr. Black supposed to go

    5   to Chicago?

    6                 MR. SCHAALMAN:       Your Honor, I don’t know

    7   but, again, he would be willing to be deposed in

    8   Chicago on the same day that Ms. Black is being

    9   deposed.     The suggestion that the Court has made -- if

   10   Mr. Katz will share his time with counsel for Ms.

   11   Cohenson tomorrow, I don’t imagine he’d have much to

   12   ask.    At this point, then the New York phase would be

   13   finished and we could do the deposition in New York, in

   14   Chicago along with Ms. Black because, again, Ms.

   15   Wrigley and Mr. Pinto (ui) Mr. Dain (ui).               Again, it

   16   would be quite efficient.          Then we have another long

   17   day, each for four hours, and we can do that in Chicago

   18   (ui).

   19                 MR. MANCILLA:       We have to coordinate airfare

   20   and also get extensions or additional housing while

   21   we’re there.      So it’s really -- even though we’re going

   22   to be there for the trial, we’re not doing this during

   23   the trial and it’s going to be an extra cost to us, not

   24   to mention the work that we’re missing staying out of

   25   New York.
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 101 of 106 PageID #:
                                     7958
                                                                            100



    1                 MR. SCHAALMAN:         But you don’t even know how

    2   long the trial is going to last.            It could be a day

    3   shorter than you believe and then we’d be able to get

    4   these depositions done and you would not have stayed an

    5   extra day.

    6                 MR. MANCILLA:         Possibly.

    7                 THE COURT:      I don’t know how --

    8                 MR. MANCILLA:         I highly doubt that.

    9                 THE COURT:      I don’t know how logistically

   10   you’re going to do it.         Since you don’t know exactly

   11   when the trial is going to end, you’re going to have to

   12   have a court reporter on standby.

   13                 MR. SCHAALMAN:         That would really not be a

   14   difficulty in Chicago.

   15                 THE COURT:      No?     All right.

   16                 MR. SCHAALMAN:         You can call them up the

   17   same morning.       We would certainly know the night

   18   before, when the case goes to the jury.

   19                 MR. MANCILLA:         I think that it’s going to go

   20   so long that the judge has already indicated that he’s

   21   probably going to set limits on us, so I think we’re

   22   going probably until the 28 th or 29 th , and we’re set to

   23   leave on the 31 st .     That’s leaving a day for the jury.

   24   I think that was the preliminary discussion, that the

   25   testimony would go to the 29 th and then we get one day
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 102 of 106 PageID #:
                                     7959
                                                                            101



    1   for the jury, and we’re set to leave on the 31 st .

    2   Again, I’m really not trying to be difficult.                It’s

    3   just, candidly, these are the costs that we would have

    4   to incur to accomplish this.

    5                 MR. SCHAALMAN:       While the jury is out,

    6   certainly one of the two of you who are trying the case

    7   could certainly do the depositions.

    8                 MR. MANCILLA:       We certainly could not do a

    9   deposition of Ms. Black while the jury is out because

   10   jury notes that come in -- those are issues that are

   11   taken up on appeal pretty regularly.

   12                 MR. SCHAALMAN:       One of you could be sitting

   13   and waiting for the jury and the other could be taking

   14   the deposition.       You have two lawyers.         Yeah, but we’re

   15   not asking to take the deposition.

   16                 MR. MANCILLA:       Bernard could stay an extra

   17   day on the 8 th and she can handle it.

   18                 MR. SCHAALMAN:       I don’t know what his

   19   schedule is.      You haven’t noticed for it.           You noticed

   20   yesterday -- you noticed one day.             You didn’t notice

   21   more than one day for Bernard.

   22                 MR. MANCILLA:       We noticed Katherine Black

   23   for next week.

   24                 MR. SCHAALMAN:       Yesterday, while she was

   25   taking her deposition, they cutely served a notice on
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 103 of 106 PageID #:
                                     7960
                                                                            102



    1   us for next week.        Yes, you did, but you didn’t do that

    2   -- even last night, you didn’t do it for Bernard for

    3   another day.

    4                 MR. MANCILLA:       We were having that

    5   discussion.

    6                 MR. SCHAALMAN:       Bernard is here for one day.

    7   He’s here for one day, as far as I know.               I don’t know

    8   what his schedule is.

    9                 MR. MANCILLA:       Why don’t we call him and

   10   avoid all this bickering.          Can we make one phone call

   11   quickly to ask him if he’s available on the 8 th ?

   12                 MR. SCHAALMAN:       I already told you I’m not

   13   available on the 8 th .

   14                 MR. MANCILLA:       But you’ve got two lawyers,

   15   as you just reminded us of.

   16                 MR. SCHAALMAN:       I’m the one he’s asked to

   17   defend the deposition.         If he’s available on the 8 th , we

   18   might be able to make it work, but I don’t know that he

   19   is.    I can’t make a commitment to the Court on that.

   20                 MR. MANCILLA:       It’s 4:04 in Chicago.         You

   21   can’t just call him right now to try to --

   22                 MR. FANTONE:      He should be here.        His

   23   deposition is tomorrow at 9:00 a.m.

   24                 MR. MANCILLA:       Oh, right.

   25                 THE COURT:      Look, I’m not dealing with this.
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 104 of 106 PageID #:
                                     7961
                                                                            103



    1   You guys figure out the logistics.             This isn’t rocket

    2   science.     Figure it out.       Whatever you end up doing,

    3   you end up doing.        If you can’t agree on stuff and you

    4   want to file a motion for costs, go for it.

    5                 MR. MANCILLA:       Okay.

    6                 THE COURT:      But I’m not going to try to

    7   coordinate your schedules.

    8                 MR. MANCILLA:       Fair enough.

    9                 THE COURT:      You’ll figure it out on your

   10   own.     Anything else?

   11                 MR. KATZ:      I think the last thing, Judge, is

   12   just the deadline for the defendants to serve their

   13   expert reports, which is currently I believe September

   14   9 th .   But as a result of us not going to be finished

   15   with these depositions, it looks like --

   16                 THE COURT:      Why don’t you finish the

   17   depositions first and then you’ll have a better idea of

   18   how long you need.        You can just put in a written

   19   request to extend the deadline.

   20                 MR. KATZ:      Okay.

   21                 THE COURT:      I don’t want to just arbitrarily

   22   pick a day now.       You don’t even know when these

   23   depositions are going to be done.

   24                 MR. KATZ:      That’s fine.      I just wanted to

   25   make sure that we would be able to get an extension
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 105 of 106 PageID #:
                                     7962
                                                                            104



    1   given that the schedules are being extended.

    2                 THE COURT:      That’s fine.

    3                 MR. KATZ:      Thank you, your Honor.

    4                 MR. SCHAALMAN:       I don’t want to test the

    5   Court’s patience but I just want to make sure I

    6   understand what you’re asking us to do.              Are you asking

    7   us to negotiate also the possibility of Katherine

    8   Black’s deposition being taken in Chicago?

    9                 THE COURT:      I’m asking you to discuss all of

   10   the logistics of the two depositions and try to come to

   11   an agreement for both of them that is most convenient

   12   for the most number of people.

   13                 MR. SCHAALMAN:       Thank you.

   14                 THE COURT:      And if you can’t do that and you

   15   end up having to do something that’s inconvenient and

   16   you want to make a motion for costs on that basis,

   17   either side is more than welcome to do that.

   18                 MR. KATZ:      Thank you, your Honor.

   19                 MR. MANCILLA:       Thank you, your Honor.

   20                 MR. DAIN:      Thank you, your Honor.

   21                 THE COURT:      All right, have a good day.

   22                              * * * * * * *

   23

   24

   25
Case 1:16-cv-01238-CBA-ST Document 246-1 Filed 05/14/20 Page 106 of 106 PageID #:
                                     7963
                                                                            105



    1

    2

    3

    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18          I certify that the foregoing is a correct

   19   transcript from the electronic sound recording of the

   20   proceedings in the above-entitled matter.

   21

   22

   23

   24

   25   ELIZABETH BARRON                               May 11, 2020
